UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number:(811-22708) Brown Advisory Funds (Exact name of Registrant as specified in charter) 901 South Bond Street Suite 400 Baltimore, MD 21231 (Address of principal executive offices) (Zip code) David M. Churchill President Brown Advisory Funds 901 South Bond Street Suite 400 Baltimore, MD 21231 (Name and address of agent for service) (410) 537-5400 Registrant's telephone number, including area code Date of fiscal year end: June 30 Date of reporting period:December 31, 2013 SEMI-ANNUAL REPORT December 31, 2013 Brown Advisory Growth Equity Fund Brown Advisory Value Equity Fund Brown Advisory Flexible Equity Fund Brown Advisory Small-Cap Growth Fund Brown Advisory Small-Cap Fundamental Value Fund Brown Advisory Opportunity Fund Brown Advisory Maryland Bond Fund Brown Advisory Intermediate Income Fund Brown Advisory Tactical Bond Fund Brown Advisory Equity Income Fund Brown Advisory Sustainable Growth Fund Brown Advisory Tax Exempt Bond Fund Brown Advisory Emerging Markets Fund Brown Advisory Strategic European Equity Fund Brown Advisory Mortgage Securities Fund The views in the report contained herein were those of the Funds’ investment adviser, Brown Advisory, LLC, as of December 31, 2013 and may not reflect their views on the date this report is first published or anytime thereafter. This report may contain discussions about certain investments both held and not held in the portfolio as of December 31, 2013. All current and future holdings are subject to risk and are subject to change. While these views are intended to assist shareholders in understanding their investment in each Fund, they do not constitute investment advice, are not a guarantee of future performance and are not intended as an offer or solicitation with respect to the purchase or sale of any security. Performance figures include the reinvestment of dividend and capital gain distributions. This report must be preceded or accompanied by a prospectus. The Global Industry Classification Standard (GICS®) was developed by and is the exclusive property of MSCI, Inc. and Standard & Poor’s Financial Services LLC (“S&P”). GICS® is a service mark of MSCI, Inc. and S&P and has been licensed for use by the Administrator, U.S. Bancorp Fund Services, LLC. TABLE OF CONTENTS Brown Advisory Growth Equity Fund A Message to our Shareholders, December 31, 2013 1 Schedule of Investments, December 31, 2013 3 Brown Advisory Value Equity Fund A Message to our Shareholders, December 31, 2013 4 Schedule of Investments, December 31, 2013 6 Brown Advisory Flexible Equity Fund A Message to our Shareholders, December 31, 2013 7 Schedule of Investments, December 31, 2013 9 Brown Advisory Small-Cap Growth Fund A Message to our Shareholders, December 31, 2013 10 Schedule of Investments, December 31, 2013 12 Brown Advisory Small-Cap Fundamental Value Fund A Message to our Shareholders, December 31, 2013 13 Schedule of Investments, December 31, 2013 15 Brown Advisory Opportunity Fund A Message to our Shareholders, December 31, 2013 16 Schedule of Investments, December 31, 2013 18 Brown Advisory Maryland Bond Fund A Message to our Shareholders, December 31, 2013 20 Schedule of Investments, December 31, 2013 21 Brown Advisory Intermediate Income Fund A Message to our Shareholders, December 31, 2013 26 Schedule of Investments, December 31, 2013 27 Brown Advisory Tactical Bond Fund A Message to our Shareholders, December 31, 2013 30 Schedule of Investments, December 31, 2013 31 Brown Advisory Equity Income Fund A Message to our Shareholders, December 31, 2013 32 Schedule of Investments, December 31, 2013 34 Brown Advisory Sustainable Growth Fund A Message to our Shareholders, December 31, 2013 35 Schedule of Investments, December 31, 2013 37 Brown Advisory Tax Exempt Bond Fund A Message to our Shareholders, December 31, 2013 38 Schedule of Investments, December 31, 2013 39 Brown Advisory Emerging Markets Fund A Message to our Shareholders, December 31, 2013 42 Schedule of Investments, December 31, 2013 44 Brown Advisory Strategic European Equity Fund A Message to our Shareholders, December 31, 2013 46 Schedule of Investments, December 31, 2013 48 Brown Advisory Mortgage Securities Fund A Message to our Shareholders, December 31, 2013 50 Schedule of Investments, December 31, 2013 51 Statements of Assets and Liabilities 55 Statements of Operations 59 Statements of Changes in Net Assets 63 Financial Highlights 71 Notes to Financial Statements Additional Information GLOSSARY OF TERMS Alpha refers to the abnormal rate of return on a security or portfolio in excess of what would be predicted by an equilibrium model like the capital asset pricing model (CAPM). Barclays 1-10 Year Blended Municipal Bond Index is a market index of high quality, domestic fixed income securities with maturities of less than 10 years. Barclays Intermediate U.S. Aggregate Bond Index represents domestic taxable investment-grade bonds with index components for government and corporate securities, mortgage pass-through securities and asset-backed securities with average maturities and durations in the intermediate range. This index represents a sector of the Barclays Capital (formerly Lehman Brothers) U.S. Aggregate Index. Barclays Intermediate Government/Credit Bond Index represents intermediate and long-term government and investment grade corporate debt securities having maturities of greater than one year. Barclays U.S. Corporate High Yield Bond Index is a widely-recognized, market value-weighted index which covers the universe of fixed-rate, non-investment grade debt. Barclays U.S. Corporate Investment Grade Index is composed of publicly issued U.S. dollar-denominated, investment grade, SEC-registered corporate bonds issued by industrial, utility, and financial companies. All bonds have at least one year to maturity. Basis point is a unit that is equal to 1/100th of 1%, and is used to denote the change in a financial instrument. The basis point is commonly used for calculating changes in interest rates, equity indexes and the yield of a fixed-income security. 1% is equal to 100 basis points. Beta is a measure of the volatility, or systematic risk, of a security or a portfolio in comparison to the market as a whole. Book value is the net asset value of a company, calculated by total assets minus intangible assets (patents, goodwill) and liabilities. Cash flow measures the cash generating capability of a company by adding non-cash charges (e.g. depreciation) and interest expense to pretax income. Correlation is a statistical measurement of how two securities move in relation to each other. Dividend Yield is a financial ratio that shows how much a company pays out in dividends each year relative to its share price. In the absence of any capital gains, the dividend yield is the return on investment for a stock. Downside Capture is a statistical measure of a fund’s performance in down markets. For example, a fund with downside capture of 90% would only have declined 90% as much as the related index during the same down market period. Duration is a measure of the sensitivity of the price of a fixed-income investment to a change in interest rates. Duration is expressed as a number of years. Rising interest rates mean falling bond prices, while declining interest rates mean rising bond prices. Earnings growth is a measure of growth in a company’s net income over a specific period, often one year. The term can apply to actual data from previous periods or estimated data for future periods. Earnings per share (EPS) is calculated by taking the total earnings divided by the number of shares outstanding. Earnings Yield is the earnings per share for the most recent 12-month period divided by the current market price per share. The earnings yield shows the percentage of each dollar invested in the stock that was earned by the company. EBITDA is the Earnings Before Interest, Taxes, Depreciation and Amortization. An approximate measure of a company’s operating cash flow based on data from the company’s income statement. Enterprise Value (EV) is a measure of a company’s value, often used as an alternative to straightforward market capitalization. Enterprise Value is calculated as market capitalization plus debt, minority interest and preferred shares, minus total cash and cash equivalents. Free Cash Flow is the operating cash flows (net income plus amortization and depreciation) minus capital expenditures and dividends. Free cash flow is the amount of cash that a company has left over after it has paid all of its expenses, including investments. G-20 (more formally, the Group of Twenty Finance Ministers and Central Bank Governors) is a group of finance ministers and central bank governors from 20 economies: 19 of the world’s largest national economies, plus the European Union. Gross Domestic Product (GDP) is the monetary value of all the goods and services produced by an economy over a specified period. It includes consumption, government purchases, investments, and exports minus imports. MCSI EAFE Index is a free float-adjusted market capitalization weighted index that is designed to measure the equity market performance of developed markets, excluding the U.S.& Canada. GLOSSARY OF TERMS MSCI Emerging Markets Index is a free float-adjusted market capitalization index that is designed to measure equity market performance in the global emerging markets. MSCI Europe Index is an index that captures large and mid cap representation across 15 developed market countries in Europe. Price to earnings ratio (P/E) is a common tool for comparing the prices of different common stocks and is calculated by dividing the current market price of a stock by the earnings per share. Forward price to earnings ratio uses forecasted earnings, rather than current earnings, to calculate the price to earnings ratio. Return of Capital (ROC) is a return from an investment that is not considered income. The return of capital is when some or all of the money an investor has in an investment is paid back to him or her, thus decreasing the value of the investment. Return on Invested Capital (ROIC) is a calculation used to assess a company’s efficiency at allocating the capital under its control to profitable investments. ROIC is typically calculated by taking a company’s net income, subtracting dividends the company paid out and dividing that amount by the company’s total capital. Russell 1000® Growth Index measures the performance of the large-cap growth segment of the of the U.S. equity universe. It includes those Russell 1000® companies with higher price-to-book and higher forecasted growth values. Russell 1000® Value Index measures the performance of the large-cap value segment of the U.S. equity universe. It includes those Russell 1000® companies with lower price-to-book ratios and lower expected growth values. Russell 2000® Growth Index measures the performance of the small-cap growth segment of the U.S. equity universe. It includes those Russell 2000® companies with higher price-to-value ratios and higher forecasted growth values. Russell 2000® Index measures the performance of the 2,000 smallest companies in the Russell 3000® Index. Russell 2000® Value Index measures the performance of the small-cap value segment of the U.S. equity universe. It includes those Russell 2000® companies with lower price-to-book ratios and lower forecasted growth values. Russell 3000® Index measures the performance of the 3,000 largest U.S. companies representing approximately 98% of the investable U.S. equity market. S&P 500 Index (“S&P 500”) is a market-value weighted index representing the performance of 500 widely held, publicly traded large capitalization stocks. Turnover refers to a fund buying or selling securities. (The fund “turns over” its portfolio.) A fund pays transaction costs, such as commissions, when it buys and sells securities. Additionally, a higher turnover rate may result in higher taxes when the fund shares are held in a taxable account. Yield Curve is a line that plots the yields of securities having equal credit quality but different maturity dates. The broad based market indexes referenced in the following management commentaries are considered representative of their indicated market, the indexes are unmanaged and do not reflect the deduction of fees, such as, investment management and fund accounting fees, or taxes associated with a mutual fund. Investors cannot invest directly in an index. (This Page Intentionally Left Blank.) Brown Advisory Growth Equity Fund A Message to Our Shareholders December 31, 2013 Dear Shareholder: During the six-month period ended December 31, 2013, the Brown Advisory Growth Equity Fund Investor Shares (the “Fund”) increased 16.49% in value. During the same period, the Russell 1000 Growth Index (the Index), the Fund’s Benchmark, increased 19.39%. During the period, U.S. equity markets enjoyed a strong bullish run, responding vigorously to further signs of economic strength in the U.S. and to encouraging economic indicators overseas. The Fund underperformed its benchmark during the period, which was not pleasant but also not surprising based on the greater cyclical emphasis of the Benchmark vs. our portfolio. The unrelenting upward trend in equity markets fed on an ideal diet of low inflation, improving macroeconomic conditions and extraordinarily accommodative monetary policy. The strategy performed quite well in absolute terms over the last six months, and despite the fact that our returns were slightly off the benchmark’s pace, we are pleased that our holdings generally produced operating results that met or exceeded our expectations. Health care was our biggest detractor. Company-specific difficulties experienced by some of our holdings were compounded by the fact that health care is one of the top-performing sectors in the benchmark, driven by a run in biotechnology stocks better than any we’ve seen since 1998. New drug approvals hit a record in 2012, and expectations for biotechnology stocks have not been this high in many years. While the performance of these stocks is obviously attractive, we focus on investing in sustainable growth business models, and it is often difficult for us to become comfortable with stocks whose fates are so closely tied to the binary outcome of FDA approval decisions. Nearly half of our underperformance in health care was driven by one stock, Intuitive Surgical. The firm’s da Vinci robotic surgical system endured several controversies in 2013, ranging from false claims about safety problems to interim sales comparables that did not satisfy analysts. In our opinion, much of this controversy has distracted from the simple and clear metric for the company’s success, namely the ongoing growth in the number of surgical procedures performed using the system. Very few companies conduct business in a world with no competition, but Intuitive Surgical enjoys exactly that scenario, and we believe that its business model has as much potential now as it did when we made our first investment more than five years ago. Other health care holdings such as Express Scripts and DaVita struggled somewhat due to the ongoing uncertainty regarding the Affordable Care Act’s implementation. But where the market fears short-term uncertainty, we see long-term opportunity, especially for business models such as these that help to actually reduce health care cost (as opposed to shifting the payment burden from one party to another). In our view, they will be the ultimate beneficiaries of the new regulatory framework, and we remain attracted to their upside potential relative to downside risk. During the period, we sold our position in IDEXX Labs in order to fund a new position in Gilead Sciences. In keeping with our process of funding new positions by eliminating existing names, we sold what we feel is still an excellent company in order to invest in one that we believe is even better. Gilead is a leading biopharmaceutical company with a leadership position in HIV/AIDS therapy. The company’s rich R&D pipeline includes particularly promising candidates in liver diseases such as hepatitis C. We exited Citrix Systems on the basis that our investment thesis in the company was no longer intact. Citrix has been a portfolio holding for more than five years, and in that time it has been an important partner to Microsoft as a vendor of choice for accessing applications and desktops remotely. The two companies developed a symbiotic relationship based on sharing of technology, marketing and other resources, and on mutual trust. Part of Microsoft’s new strategy involves a move into easy access to PCs and virtual desktops on a variety of devices and platforms including iOS and Android, a capability that it had previously relied on Citrix to fulfill. At a minimum, this move damages trust between the two companies and in the worst case has the potential to displace several Citrix applications. This shift in industry dynamics has produced uncertainty in the long-term growth trajectory of Citrix’s business. www.brownadvisoryfunds.com 1 Brown Advisory Growth Equity Fund A Message to Our Shareholders December 31, 2013 While interim underperformance is unwelcome, it is an inevitable result within a long-term investment program, particularly one that applies a rigorous investment process consistently. We have strict criteria for the types of business models we include in the portfolio—we haven’t chased returns by buying slower-growing defensive companies because they paid high dividends nor have we exposed the portfolio to momentum-driven stocks to chase after short-term market excitement. We are committed to owning a portfolio of high-quality business models that we believe are capable of sustaining above-average growth rates for an extended period. These companies may or may not be in favor in a given year, but we believe that their results over time will speak for themselves. Sincerely, Kenneth M. Stuzin, CFA Portfolio Manager Past performance is not a guarantee of future results. Mutual fund investing involves risk. Principal loss is possible. Investments in smaller and medium capitalization companies generally carry greater risk than is customarily associated with larger companies for various reasons such as narrower markets, limited financial resources and less liquid stock. The value of the Fund’s investments in REITs may change in response to changes in the real estate market such as declines in the value of real estate, lack of available capital or financing opportunities, and increases in property taxes or operating costs. Investments in foreign securities entail certain risks not associated with investments in domestic securities, such as volatility of currency exchange rates, and in some cases, political and economic instability and relatively illiquid markets. The Fund may invest in ETFs, which may trade at a discount to the aggregate value of the underlying securities and although expense ratios for ETFs are generally low, frequent trading of ETFs by the Fund can generate brokerage expenses.Earnings growth is not a measure of the Fund’s future performance. Fund holdings and sector allocations are subject to change and should not be considered a recommendation to buy or sell any security. For a complete list of fund holdings, please refer to the Schedule of Investments provided in this report. Definitions for terms and indices are provided in the Glossary of Terms. www.brownadvisoryfunds.com 2 Brown Advisory Growth Equity Fund Schedule of Investments December 31, 2013 (Unaudited) Shares Security Description Value $ Common Stocks — 97.4% Consumer Discretionary — 5.7% Fossil Group, Inc.* Starbucks Corp. Consumer Staples — 12.4% Costco Wholesale Corp. Estee Lauder Companies, Inc. Mead Johnson Nutrition Co. Whole Foods Market, Inc. Energy — 9.5% Core Laboratories NV FMC Technologies, Inc.* Schlumberger, Ltd. Financials — 3.7% Charles Schwab Corp. Health Care — 14.9% Covance, Inc.* DaVita, Inc.* Express Scripts, Inc.* Gilead Sciences, Inc.* Intuitive Surgical, Inc.* Industrials — 13.3% Danaher Corp. Fluor Corp. Roper Industries, Inc. Stericycle, Inc.* Information Technology — 35.0% Accenture PLC Amphenol Corp. ANSYS, Inc.* Apple, Inc. Cognizant Technology Solutions Corp.* Genpact Limited* Google, Inc.* National Instruments Corp. NetApp, Inc. QUALCOMM, Inc. Salesforce.com, Inc.* Visa, Inc. Materials — 2.9% Ecolab, Inc. Total Common Stocks (Cost $2,039,837,887) Short-Term Investments — 3.1% Money Market Funds — 3.1% DWS Cash Account Trust — Government & Agency Securities Portfolio, 0.03%# Total Short-Term Investments (Cost $84,869,250) Total Investments — 100.5% (Cost $2,124,707,137) Liabilities in Excess of Other Assets — (0.5)% ) NET ASSETS — 100.0% $ PORTFOLIO HOLDINGS % of Net Assets Information Technology 35.0% Health Care 14.9% Industrials 13.3% Consumer Staples 12.4% Energy 9.5% Consumer Discretionary 5.7% Financials 3.7% Money Market Funds 3.1% Materials 2.9% Other Assets and Liabilities (0.5)% 100.0% * Non-Income Producing # Annualized seven-day yield as of December 31, 2013. The accompanying notes are an integral part of these financial statements. www.brownadvisoryfunds.com 3 Brown Advisory Value Equity Fund A Message to Our Shareholders December 31, 2013 Dear Shareholder: During the six-month period ended December 31, 2013, the Brown Advisory Value Equity Fund Investor Shares (the “Fund”) increased 18.76% in value. During the same period, the Russell 1000 Value Index (the “Index”), the Fund’s Benchmark, increased 14.34%. Our investment philosophy since the inception of the Fund has been consistent. We focus on finding what we believe are high-quality companies capable of strong free-cash-flow generation, with solid and well-understood business models and minimal leverage. We look to first minimize risk and seek to avoid any stock that we believe has the potential to lose more than 20% of its value. After gaining comfort with a stock’s downside, we focus on the company’s ability to make significant progress in its operating performance over the intermediate term. We believe that this approach has the potential to generate attractive risk-adjusted returns over time. During the period, economically sensitive sectors performed well, and our overweight in these sectors helped us to outperform for the period. Investors rotated out of what had been a persistent, defensive, yield-focused stance in recent years, which benefited our more economically sensitive stance. Sectors with a high proportion of international sales did particularly well, such as energy, industrials, technology and materials. Global economies in Europe, and to a lesser extent China, appear to be showing signs of improvement, and at year’s end we were overweight in globally exposed companies that we believe are still attractively priced and poised for a recovery in margins. Within the Benchmark, telecom and utilities were significant laggards, and our lack of exposure to these defensive areas contributed positively to our results. Health care, even with its 13% return for the period, was a detractor from relative performance vs. the Benchmark due to the stronger absolute returns elsewhere during the period. Our cyclical overweight has been in place for quite some time, and we are pleased that the market has aligned with our longstanding conviction. From an individual stock perspective, leading contributors during the period included Best Buy Co., Apple Inc., Fluor Corporation, Schlumberger NV and Kennametal Inc. Best Buy’s multi-faceted improvement strategy has worked extremely well, and the company is now competing more effectively against traditional retail as well as online competition. Apple has enjoyed a renewal of confidence supported by new phone and tablet launches, as well as a promising new carrier agreement with China Mobile, the world’s largest mobile provider. Performance detractors included Abercrombie & Fitch Co., Cisco Systems Inc. and Ensco plc. Abercrombie was the portfolio’s weakest performer. The teen retail environment has been difficult, and the company’s brand has lost some appeal. Management has taken substantive corrective actions this year, but it may take some time before these actions have an impact on results. Cisco was down slightly due to delays in new product launches and slower projected growth in the near future. Despite the market’s run in 2013, we are still finding high-quality, value-based investment ideas. During the period, we initiated positions in City National, a high-quality regional bank; Ensco, a leading energy offshore rig company; Garmin, a leader in GPS technologies; and Potash Corporation, a low-cost global producer of agricultural nutrients. In each case, we were able to acquire strong business franchises for which consensus expectations are low, at prices that we believe were attractive. We eliminated positions in CARBO Ceramics, Cimarex Energy and Deckers. We elected to sell these holdings as they reached our price targets and more attractive investments presented themselves. We recognize that market sentiment has improved and that the portfolio’s valuation level has rebounded since last year. That being said, the portfolio is still inexpensive relative to the market, and the business characteristics of our companies are, in our view, fundamentally better than the average benchmark company. We are optimistic about the long-term prospects of our portfolio holdings. We believe that our emphasis on high-quality global leaders, with low valuations, low current expectations, and a proven history of innovation and strong finances offers attractive risk-reward prospects in the year ahead. Sincerely, Richard M. Bernstein, CFA Portfolio Manager www.brownadvisoryfunds.com 4 Brown Advisory Value Equity Fund A Message to Our Shareholders December 31, 2013 Past performance is not a guarantee of future results. Mutual fund investing involves risk. Principal loss is possible. Investments in medium capitalization companies generally carry greater risk than is customarily associated with larger companies for various reasons such as narrower markets, limited financial resources and less liquid stock. The value of the Fund’s investments in REITs may change in response to changes in the real estate market such as declines in the value of real estate, lack of available capital or financing opportunities, and increases in property taxes or operating costs. The Fund may invest in ETFs, which may trade at a discount to the aggregate value of the underlying securities and although expense ratios for ETFs are generally low, frequent trading of ETFs by the Fund can generate brokerage expenses. Investments in foreign securities entail certain risks not associated with investments in domestic securities, such as volatility of currency exchange rates, and in some cases, political and economic instability and relatively illiquid markets. These risks are greater for investments in emerging markets.Diversification does not guarantee a profit or protect from loss in a declining market. Fund holdings and sector allocations are subject to change and should not be considered a recommendation to buy or sell any security. For a complete list of fund holdings, please refer to the Schedule of Investments provided in this report. Definitions for terms and indices are provided in the Glossary on Terms. www.brownadvisoryfunds.com 5 Brown Advisory Value Equity Fund Schedule of Investments December 31, 2013 (Unaudited) Shares Security Description Value $ Common Stocks — 94.8% Consumer Discretionary — 8.1% Abercrombie & Fitch Co. Best Buy, Inc. Garmin Ltd. Guess?, Inc. Energy — 14.5% Canadian Natural Resources, Ltd. ENSCO PLC National Oilwell Varco, Inc. Occidental Petroleum Corp. Schlumberger, Ltd. Financials — 25.7% Charles Schwab Corp. City National Corp. FirstMerit Corp. Hartford Financial Services Group, Inc. M&T Bank Corp. MetLife, Inc. Northern Trust Corp. PNC Financial Services Group, Inc. Regions Financial Corp. SunTrust Banks, Inc. Health Care — 6.4% Hologic, Inc.* Merck & Co., Inc. Novartis AG ADR Industrials — 11.0% Eaton Corp. PLC Fluor Corp. Kennametal, Inc. PACCAR, Inc. Terex Corp.* Information Technology — 22.0% Apple, Inc. Check Point Software Technologies Ltd.* Cisco Systems, Inc. Microchip Technology, Inc. Microsoft Corp. NetApp, Inc. Oracle Corp. QUALCOMM, Inc. Materials — 7.1% E.I. du Pont de Nemours & Co. Freeport-McMoRan Copper & Gold, Inc. Potash Corp. of Saskatchewan, Inc. Total Common Stocks (Cost $160,695,303) Short-Term Investments — 4.9% Money Market Funds — 4.9% DWS Cash Account Trust — Government & Agency Securities Portfolio, 0.03%# Total Short-Term Investments (Cost $10,817,470) Total Investments — 99.7% (Cost $171,512,773) Other Assets in Excess of Liabilities — 0.3% NET ASSETS — 100.0% $ PORTFOLIO HOLDINGS % of Net Assets Financials 25.7% Information Technology 22.0% Energy 14.5% Industrials 11.0% Consumer Discretionary 8.1% Materials 7.1% Health Care 6.4% Money Market Funds 4.9% Other Assets and Liabilities 0.3% 100.0% ADR — American Depositary Receipt * Non-Income Producing # Annualized seven-day yield as of December 31, 2013. The accompanying notes are an integral part of these financial statements. www.brownadvisoryfunds.com 6 Brown Advisory Flexible Equity Fund A Message to Our Shareholders December 31, 2013 Dear Shareholder: During the six-month period ended December 31, 2013, the Brown Advisory Flexible Equity Fund Investor Shares (the “Fund”) increased 16.21% in value. The S&P 500 Index (the “Index”), the Fund’s Benchmark, increased 16.31% during the same period. The Fund outperformed the S&P 500 for the 12-month period with a return of 35.52% versus the benchmark return of 32.39%. The three- and five-year annualized returns of 18.53% and 21.06% compare very favorably to the benchmark returns of 16.18% and 17.94% for the same periods, respectively. Since inception on November 30, 2006, the Fund has returned 5.62% versus the benchmark return of 6.26%. The Fund’s annual operating gross expense ratio is 1.04%. Performance data quoted represents past performance and is no guarantee of future results. Performance for periods greater than one year is annualized. Current performance may be lower or higher than the performance data quoted. Investment return and principal value will fluctuate so that an investor’s shares, when redeemed, may be worth more or less than original cost. Shares redeemed or exchanged within 14 days of purchase will be charged a 1.00% fee. Performance data quoted does not reflect the redemption or exchange fee. If reflected, total returns would be reduced. For the most recent month-end performance, please call 1-800-540-6807. The U.S. stock market capped a terrific five-year run to finish 2013 at a new all-time high. As noted, the S&P 500 Index returned 17.94% annualized over the last five years, a period that reaches back to the approximate low point for equity markets during the financial crisis and panic that spanned 2008 and early 2009. We often cite John Templeton’s aphorism that bull markets are born on pessimism, grow on skepticism, mature on optimism and die on euphoria to explain the investor mood swings that create investment opportunities. It is never perfectly clear where the market or any individual stock lies on this continuum, but we don’t believe that many stocks are in the “pessimistic” zone today. Last year at this time, we noted in our shareholder letter that the price/earnings ratios for the Index appeared quite reasonable, trading at 13 times the Street’s consensus earnings estimates for 2013. As of year-end 2013, the Index was trading at 15 times projected 2014 earnings—not necessarily overvalued in our view, but measurably higher than a year ago. This discussion might suggest a cautionary view on markets, but we merely want to reiterate that we can’t predict the short-term direction of the market, and we don’t believe that anyone else can either. Longer term, we are confident in the progress and innovation of the U.S. economic system and U.S. businesses, and therefore optimistic about the prospects of reasonably valued stocks that track, or ideally outpace, U.S. economic progress. Google and MasterCard were among our top contributors for the period. Both companies have delivered consistently impressive results for some time, and both were also beneficiaries of increased investor interest in equities. We believe that investors have favored firms like MasterCard and Google—instantly recognizable leaders in their industries with solid market positions trading at reasonable valuations. Best Buy was also a notable contributor to returns. Its new management team’s turnaround strategy has produced promising results in its early stages, leading to a significant advance in the stock that was good for a top-three spot in the return rankings of Index constituents for the year. Best Buy fits well within our philosophy of buying companies with new management teams that we believe can make meaningful business improvements. The most significant detractors to the Fund’s performance were Edwards Lifesciences, Kinder Morgan and Kraft Foods Group. Energy-pipeline firm Kinder Morgan is a long-term holding in the Fund, and we added to our position in the stock as short-term concerns led to more attractive prices for long-term investors. Kraft Foods Group was eliminated from the portfolio; the stock’s appreciation after its separation from Mondelez has led, in our view, to an expensive valuation relative to its prospective growth rate. Edwards Lifesciences was newly purchased in the Fund during the period. We like Edwards based on its attractive business economics and the long-term prospects for its trans-catheter replacement heart valves to displace more invasive therapies over time. After our initial purchase, the stock declined on news that competitor Medtronic would be allowed to enter the U.S. market slightly sooner than previously expected. Since Edwards has competed successfully with Medtronic for several years in Europe already, we viewed the decline in the share price as an opportunity to add to our position. During the period we also added Rogers Communications, a Canadian communications and media company that earns roughly two-thirds of its profits from its wireless business and the remainder from various cable TV, media and sports-team properties. We have followed the company’s progress for some time and like its business and management team; a “bargain moment” occurred for our investment when the share price declined due to fear that Verizon might enter the Canadian wireless market. Verizon allayed those fears when it subsequently announced its $130 billion purchase of the balance of its U.S. joint venture with Vodafone. www.brownadvisoryfunds.com 7 Brown Advisory Flexible Equity Fund A Message to Our Shareholders December 31, 2013 We exited Total SA, World Fuel Services and Zoetis during the period. In contrast to many of our holdings, Total has shown reluctance to repurchase its shares at low valuations with the excess capital it generates. We decided to exit the stock when it rebounded alongside European equities during the year. We re-evaluated our investment in World Fuel and concluded that its long-term return potential was lower than our original assessment. Finally, we exited Zoetis after benefiting from the opportunity available to us as Pfizer shareholders (who were able to exchange Pfizer shares for Zoetis shares in a favorably priced tender offer during the period). We look for bargains among long-term attractive businesses with shareholder-oriented managers. These bargains can arise due to short-term investor perceptions, temporary business difficulties that we believe will improve, or as-yet undiscovered opportunities and unrecognized changes for the better. We manage the portfolio in an attempt to produce attractive percentage returns and outperform market benchmarks while being conscious of the risks undertaken in doing so. We are optimistic about the long-term outlook for equities of good companies purchased at reasonable prices and our ability to find them. We remain confident about the prospects for the portfolio holdings. Sincerely, R. Hutchings Vernon, CFA Portfolio Manager Michael L. Foss, CFA Portfolio Manager Past performance is not a guarantee of future results. Mutual fund investing involves risk. Principal loss is possible. The Flexible Equity Fund may invest in securities of foreign issuers. Investments in such securities entail certain risks not associated with investments in domestic securities, such as volatility of currency exchange rates, and in some cases, political and economic instability and relatively illiquid markets. These risks are greater for investments in emerging markets. The value of the Fund’s investments in REITs may change in response to changes in the real estate market such as declines in the value of real estate, lack of available capital or financing opportunities, and increases in property taxes or operating costs. The Fund may invest in ETFs, which may trade at a discount to the aggregate value of the underlying securities and although expense ratios for ETFs are generally low, frequent trading of ETFs by the Fund can generate brokerage expenses. Investments in smaller companies generally carry greater risk than is customarily associated with larger companies for various reasons such as narrower markets, limited financial resources and less liquid stock. Investments in debt securities typically decrease in value when interest rates rise. This risk is usually greater for longer term debt securities. Investments in lower-rated and non-rated securities present a greater risk of loss to principal and interest than higher-rated securities. Stocks are generally perceived to have more financial risk than bonds in that bond holders have a claim on firm operations or assets that is senior to that of equity holders. In addition, stock prices are generally more volatile than bond prices.Investments in debt securities typically decrease in value when interest rates rise. This risk is usually greater for longer-term debt securities.A stock may trade with more or less liquidity than a bond depending on the number of shares and bonds outstanding, the size of the company, and the demand for the securities.Similarly, the transaction costs involved in trading a stock may be more or less than a particular bond depending on the factors mentioned above and whether the stock or bond trades upon an exchange.Depending on the entity issuing the bond, it may or may or may not afford additional protections to the investor, such as a guarantee of return of principal by a government or bond insurance company.There is typically no guarantee of any kind associated with the purchase of an individual stock. Bonds are often owned by individuals interested in current income while stocks are generally owned by individuals seeking price appreciation with income a secondary concern. The tax treatment of returns of bonds and stocks also differs given differential tax treatment of income versus capital gain. Fund holdings and sector allocations are subject to change and should not be considered a recommendation to buy or sell any security. For a complete list of fund holdings, please refer to the Schedule of Investments provided in this report. Definitions for terms and indices are provided in the Glossary of Terms. www.brownadvisoryfunds.com 8 Brown Advisory Flexible Equity Fund Schedule of Investments December 31, 2013 (Unaudited) Shares Security Description Value $ Common Stocks — 93.1% Consumer Discretionary — 18.1% Aaron’s, Inc. Bed Bath & Beyond, Inc.* Best Buy, Inc. CarMax, Inc.* General Motors Co.* Lowe’s Companies, Inc. Time Warner Cable, Inc. TJX Companies, Inc. Walt Disney Co. Consumer Staples — 2.2% Mondelez International, Inc. PepsiCo, Inc. Energy — 5.9% Kinder Morgan, Inc. Occidental Petroleum Corp. Southwestern Energy Co.* Financials — 20.4% American Express Co. Bank of America Corp. Berkshire Hathaway, Inc.* Charles Schwab Corp. CME Group, Inc. Franklin Resources, Inc. JPMorgan Chase & Co. Regions Financial Corp. T. Rowe Price Group, Inc. Wells Fargo Co. Health Care — 9.6% Edwards Lifesciences Corp.* Express Scripts, Inc.* Merck & Co., Inc. Pfizer, Inc. Wellpoint, Inc.* Industrials — 10.0% Canadian National Railway Co. Canadian Pacific Railway Ltd. Owens Corning* United Rentals, Inc.* United Technologies Corp. Information Technology — 24.1% Accenture PLC Apple, Inc. Google, Inc.* International Business Machines Corp. Mastercard, Inc. Microsoft Corp. QUALCOMM, Inc. Visa, Inc. Telecommunication Services — 2.8% Crown Castle International Corp.* Rogers Communications, Inc. Total Common Stocks (Cost $103,791,780) Warrants — 0.3% Kinder Morgan, Inc.* Wells Fargo Co.* Total Warrants (Cost $271,434) Short-Term Investments — 6.5% Money Market Funds — 6.5% DWS Cash Account Trust — Government & Agency Securities Portfolio, 0.03%# Total Short-Term Investments (Cost $9,750,488) Total Investments — 99.9% (Cost $113,813,702) Other Assets in Excess of Liabilities — 0.1% NET ASSETS — 100.0% $ PORTFOLIO HOLDINGS % of Net Assets Information Technology 24.1% Financials 20.4% Consumer Discretionary 18.1% Industrials 10.0% Health Care 9.6% Money Market Funds 6.5% Energy 5.9% Telecommunication Services 2.8% Consumer Staples 2.2% Warrants 0.3% Other Assets and Liabilities 0.1% 100.0% * Non-Income Producing # Annualized seven-day yield as of December 31, 2013. The accompanying notes are an integral part of these financial statements. www.brownadvisoryfunds.com 9 Brown Advisory Small-Cap Growth Fund A Message to Our Shareholders December 31, 2013 Dear Shareholder: During the six-month period ended December 31, 2013, the Brown Advisory Small-Cap Growth Fund Investor Shares (the “Fund”) increased 22.22% in value. During the same period, the Russell 2000 Growth Index (the “Benchmark”), the Fund’s benchmark, increased 22.02%. A robust second half of 2013 capped off one of the best years in the history of the Fund’s Benchmark. Bolstered by monetary support from the Federal Reserve, improving economic data and reduced political tensions, the Russell 2000 Growth Index and the broader Russell 2000 Index rose 43% and 38%, respectively. The dramatic returns of small-cap stocks have clearly resulted in broadly higher valuations in the asset class. Price/earnings multiples have expanded by more than 50% since the market’s nadir in 2008, and small caps now trade at a relative premium to large caps when compared to long-term historical averages. Looking inside the numbers, we see several patterns. First, the smallest of the small were particularly good performers; benchmark names below $250 million in market capitalization returned nearly 57% in 2013, significantly ahead of the benchmark as a whole. Second, stocks in the top 20% by P/E ratio outperformed measurably, demonstrating the market’s momentum bias during the period. Third, “lower-quality” stocks tended to perform very well. We put that subjective term in quotation marks, as definitions of “quality” vary, but we note that within the benchmark, stocks with the highest amount of balance-sheet leverage, the lowest returns on equity, the highest volatility, the lowest absolute prices and the stocks with negative earnings all outperformed the broader group. Such an environment is generally less than ideal for our strategy, which seeks out higher-quality names, generally at the higher end of the small-cap market, with lower volatility than the benchmark. However, stock-specific performance helped us to offset the stylistic headwinds we felt during the recent period. Overall, our cash position was the biggest single detractor from our relative performance. Although holding cash in any strong market will hurt performance, we still firmly believe that such a cushion is important so that we can act when opportunities arise due to market dislocations. In 2013, as opposed to recent years, the market’s ascent was incredibly linear with small-caps rising over 8% every quarter; in a typical bull-market run, results tend to be choppier, and in the past we have often been able to generate value by acting during periods of interim market distress. At the sector level, consumer discretionary, consumer staples and information technology provided the greatest positive contribution, while energy was a weak spot for the portfolio as we were underweight the sector during a period of strong performance, and our energy holdings also underperformed those of the benchmark meaningfully. Our top contributors included Interactive Intelligence, Incyte, and Broadridge, while detractors included BJ’s Restaurants, World Fuel Services and Genpact. Incyte successfully launched its drug for myelofibrosis, Jakafi, and further demonstrated Jakafi’s potential effectiveness in treating other diseases. Of particular note was the positive initial data emanating from its pancreatic cancer study. Interactive Intelligence reported strong bookings growth and incremental share gains in the contact-center-as-a-service software market. Broadridge showed a modest uptick in revenue growth along with strong cash generation, which propelled the stock markedly higher. BJ’s declined on slower same-store-sales growth during a hyper-promotional period within the casual dining sector. World Fuel declined modestly due to slower than anticipated growth and, more importantly, the company’s involvement in an oil spill and explosion caused by a train accident in Canada. Genpact reported slower revenue growth due to delays in several large financial-sector engagements and a peaking in its business with General Electric. Clearly, small-cap stocks have produced outsized returns over the last year, altering both valuations and risk implications within the asset class. However, interest rates remain low, the U.S. economy is relatively healthy and most importantly, small companies have an inherently longer runway for growth than larger ones, particularly firms developing innovative new products and services that meet unmet market demand. Our new idea pipeline is active, and while there are many unknowns ahead we are optimistic that our focus on quality and valuation can produce attractive returns over the long term. Sincerely, Christopher A. Berrier Portfolio Manager Timothy W. Hathaway, CFA Portfolio Manager www.brownadvisoryfunds.com 10 Brown Advisory Small-Cap Growth Fund A Message to Our Shareholders December 31, 2013 Past performance is not a guarantee of future results. Mutual fund investing involves risk. Principal loss is possible. Investments in smaller companies generally carry greater risk than is customarily associated with larger companies for various reasons such as narrower markets, limited financial resources and less liquid stock. The value of the Fund’s investments in REITs may change in response to changes in the real estate market such as declines in the value of real estate, lack of available capital or financing opportunities, and increases in property taxes or operating costs. The Fund may invest in ETFs, which may trade at a discount to the aggregate value of the underlying securities and although expense ratios for ETFs are generally low, frequent trading of ETFs by the Fund can generate brokerage expenses. Investments in foreign securities entail certain risks not associated with investments in domestic securities, such as volatility of currency exchange rates, and in some cases, political and economic instability and relatively illiquid markets. These risks are greater for investments in emerging markets. Privately Placement issued securities are restricted securities that are not publicly traded. Delay or difficulty in selling such securities may result in a loss to the Fund. Fund holdings and sector allocations are subject to change and should not be considered a recommendation to buy or sell any security. For a complete list of fund holdings, please refer to the Schedule of Investments provided in this report. Diversification does not assure a profit nor protect against loss in a declining market. Definitions for terms and indices are provided in the Glossary of Terms. www.brownadvisoryfunds.com 11 Brown Advisory Small-Cap Growth Fund Schedule of Investments December 31, 2013 (Unaudited) Shares Security Description Value $ Common Stocks — 96.9% Consumer Discretionary — 11.2% ANN INC.* Ascent Capital Group, Inc.* BJ’s Restaurants, Inc.* Harman International Industries, Inc. HomeAway, Inc.* Quiksilver, Inc.* Stage Stores, Inc. Consumer Staples — 3.5% PriceSmart, Inc. Susser Holdings Corp.* Energy — 1.7% Helix Energy Solutions Group, Inc. Co.* Financials — 2.5% Prosperity Bancshares, Inc. Health Care — 11.9% Charles River Laboratories International, Inc.* Covance, Inc.* Endologix, Inc.* Henry Schein, Inc.* IDEXX Laboratories, Inc.* Incyte Corp.* Seattle Genetics, Inc.* Volcano Corp.* Industrials — 26.8% Acuity Brands, Inc. Advisory Board Company* Colfax Corp.* Corporate Executive Board Co. DigitalGlobe, Inc.* HEICO Corp. Hexcel Corp.* IDEX Corp. Knight Transportation, Inc. Landstar System, Inc. Roadrunner Transportation Services Holdings, Inc.* Team, Inc.* United Rentals, Inc.* UTi Worldwide, Inc. Waste Connections, Inc.* Information Technology — 37.6% Accelrys, Inc.* Applied Micro Circuits Corp.* Broadridge Financial Solutions, Inc. Broadsoft, Inc.* Cavium, Inc.* CommVault Systems, Inc.* Concur Technologies, Inc.* CoreLogic, Inc.* CoStar Group, Inc.* Cvent, Inc.* E2open, Inc.* EXFO, Inc.*† Fair Isaac Corp. Genpact Limited* Global Payments, Inc. Informatica Corp.* Interactive Intelligence Group, Inc.* MAXIMUS, Inc. Pegasystems, Inc. Riverbed Technology, Inc.* Sapient Corp.* Ultimate Software Group, Inc.* Materials — 1.7% Rockwood Holdings, Inc. Total Common Stocks (Cost $188,947,626) Private Placements — 0.6% Greenspring Global Partners IV-B, L.P.*^† Greenspring Global Partners V-B, L.P.*~† Total Private Placements (Cost $1,197,657) Short-Term Investments — 2.3% Money Market Funds — 2.3% DWS Cash Account Trust — Government & Agency Securities Portfolio, 0.03%# Total Short-Term Investments (Cost $7,404,577) Total Investments — 99.8% (Cost $197,549,860) Other Assets in Excess of Liabilities — 0.2% NET ASSETS — 100.0% $ SECTOR ALLOCATION % of Net Assets Information Technology 37.6% Industrials 26.8% Health Care 11.9% Consumer Discretionary 11.2% Consumer Staples 3.5% Financials 2.5% Money Market Funds 2.3% Materials 1.7% Energy 1.7% Private Placements 0.6% Other Assets and Liabilities 0.2% 100.0% * Non-Income Producing ^ Security is exempt from registration under Rule 144A of the Securities Act of 1933.Security is fair valued under the supervision of the Board of Trustees and was acquired from February 2008 to May 2013 as part of a $2,000,000 capital commitment.At December 31, 2013, $1,600,000 of the capital commitment has been fulfilled by the Fund. ~ Security is exempt from registration under Rule 144A of the Securities Act of 1933.Security is fair valued under the supervision of the Board of Trustees and was acquired from October 2012 to November 2013 as part of a $100,000 capital commitment.At December 31, 2013, $44,769 of the capital commitment has been fulfilled by the Fund. † All or a portion of this security is considered illiquid. At December 31, 2013, the total market value of securities considered illiquid was $2,140,052 or 0.7% of net assets. # Annualized seven-day yield as of December 31, 2013. The accompanying notes are an integral part of these financial statements. www.brownadvisoryfunds.com 12 Brown Advisory Small-Cap Fundamental Value Fund A Message to Our Shareholders December 31, 2013 Dear Shareholder: During the six-month period ended December 31, 2013, the Brown Advisory Small-Cap Fundamental Value Fund Investor Shares (the “Fund”) increased 22.73% in value. During the same period, the Fund’s Benchmark, the Russell 2000 Value Index (the “Index” or the “Benchmark”), increased 17.60%. The biggest contributor to the Fund’s outperformance during the six-month period was stock selection in the technology, energy, health care and consumer staples sectors. Specifically, several of our energy and consumer staples holdings drove returns in those sectors that were more than double the equivalent sector returns within the Benchmark. The largest detractors to performance were in the industrial and materials sectors. RigNet Inc. was the Fund’s largest individual contributor to performance during the period. Investors reacted favorably when the firm acquired a competitor and announced a significant contract extension with one of its largest customers. Also, RigNet’s largest shareholder announced the sale of its 27% stake in the company to a private equity fund managed by Kohlberg, Kravis, and Roberts, at a premium to the stock’s value at the time of the deal. Even with its strong recent performance, we believe that the market is underestimating RigNet’s potential for EBITDA growth and free-cash-flow generation going forward. Broadridge and Core-Mark also contributed significantly to performance as both benefited from solid operational performance and commendable capital-allocation decisions. The largest detractor from performance was MFA Financial, a Real Estate Investment Trust focused on residential agency and non-agency mortgage-backed securities (MBS). Rising interest rates were a drag on MBS performance during the period. Another of our detractors, CYS Investments, was also adversely impacted by the movement in long-term rates. The Fund added five new names over the course of the six-month period. One of these additions was EnPro Industries, a diversified manufacturer of engineered industrial products. One of EnPro’s business lines, GST, has been operating under bankruptcy protection since June 5, 2010, due to a large number of outstanding asbestos claims, and we believe that GST’s value is misunderstood by the market based on EnPro’s current valuation. In bankruptcy hearings in early 2014, the presiding judge entered an order estimating GST’s liability at $125 million—90% below the more than $1 billion requested by the plaintiffs. Given this reduced liability figure, we believe that GST will ultimately be reorganized and reconsolidated into EnPro with significant equity value. Another addition was American Capital, a specialty-finance company. We think that the market is undervaluing the underlying securities within American Capital’s portfolio; based on our analysis, we believe that we purchased our stake in American Capital at a highly attractive Enterprise Value (“EV”) / Earnings Before Interest, Taxes, Depreciation and Amortization (“EBITDA”) ratio (we use EV / EBITDA as a key valuation metric in our investment process, as it encompasses balance-sheet factors that more commonly used earnings ratios ignore). The company has used its significant cash flows for the benefit of shareholders, and we believe that it will continue to do so going forward. It repurchased nearly 4.5% of its outstanding shares in the second quarter alone, and we believe that it could re-establish a dividend within the next 12 to 18 months. Two of the positions that we exited during the period were a result of corporate actions. TMS International was acquired by the Pritzker family, marking the sixth time a private-equity firm has owned the company in the past 15 years. In July, PacWest announced that it would acquire CapitalSource at a significant premium; we know PacWest well but chose not to retain a position in the combined entity. We also exited World Fuel Services during the period, having first reduced our stake earlier this year on concerns that its working capital needs were dramatically impacting the cash flows of the company. A greater concern arose following a tragic accident in Canada in which a train of oil-transport cars leased by World Fuel exploded, resulting in 47 fatalities. World Fuel’s potential liability in the incident prompted our sale of the remaining position. We are optimistic about the ability of our holdings to generate attractive levels of free cash flow and also about the prospect that healthy merger & acquisition activity in 2014 may support valuations among our holdings and within the small-cap value space. Our approach over time has been consistent: The Fund seeks to invest in companies that generate significant amounts of sustainable free cash flow and have management teams that allocate that cash flow in a manner that we consider likely to build shareholder value. We seek to acquire these companies during times when the market is inefficiently valuing the cash-flow generation of the assets. In our view, this approach has the potential to generate returns in excess of the Benchmark over time. Sincerely, J. David Schuster Portfolio Manager www.brownadvisoryfunds.com 13 Brown Advisory Small-Cap Fundamental Value Fund A Message to Our Shareholders December 31, 2013 Past performance is not a guarantee of future results. Investments in smaller companies generally carry greater risk than is customarily associated with larger companies for various reasons such as narrower markets, limited financial resources and less liquid stock. The value of the Fund’s investments in REITs may change in response to changes in the real estate market such as declines in the value of real estate, lack of available capital or financing opportunities, and increases in property taxes or operating costs. The Fund may invest in ETFs, which may trade at a discount to the aggregate value of the underlying securities and although expense ratios for ETFs are generally low, frequent trading of ETFs by the Fund can generate brokerage expenses. Investments in debt securities typically decrease in value when interest rates rise. This risk is usually greater for longer-term debt securities. Investments in foreign securities entail certain risks not associated with investments in domestic securities, such as volatility of currency exchange rates, and in some cases, political and economic instability and relatively illiquid markets. The risks of investments in derivatives, including options, futures contracts and options on futures contracts include imperfect correlation between the value of these instruments and the underlying assets; risks of default by the other party to the derivative transactions; risks that the transactions may result in losses that partially or completely offset gains in portfolio positions; and risks that the derivative transactions may not be liquid. Fund holdings and sector allocations are subject to change and should not be considered a recommendation to buy or sell any security. For a complete list of fund holdings, please refer to the Schedule of Investments provided in this report. Definitions for terms and indices are provided in the Glossary of Terms. www.brownadvisoryfunds.com 14 Brown Advisory Small-Cap Fundamental Value Fund Schedule of Investments December 31, 2013 (Unaudited) Shares Security Description Value $ Common Stocks — 94.1% Consumer Discretionary — 16.0% Ascent Capital Group, Inc.* Cato Corp. Core-Mark Holding Co., Inc. Denny’s Corp.* Destination Maternity Corp. Mac-Gray Corp. Starz* Consumer Staples — 5.0% Casey’s General Stores, Inc. Susser Holdings Corp.* Energy — 6.6% Bristow Group, Inc. RigNet, Inc.*† Susser Petroleum Partners LP Financials — 26.3% American Capital Ltd.* American Equity Investment Life Holding Co. Assurant, Inc. Capitol Federal Financial, Inc. CYS Investments, Inc. FirstMerit Corp. Forest City Enterprises, Inc.* GFI Group, Inc. Kemper Corp. Maiden Holdings Ltd. MFA Financial, Inc. OceanFirst Financial Corp.† Oritani Financial Corp. Pacific Premier Bancorp, Inc.* PHH Corp.* Renasant Corp. Springleaf Holdings, Inc.* Synovus Financial Corp. TFS Financial Corp.* Health Care — 2.9% Air Methods Corp.* Industrials — 14.4% Actuant Corp. Albany International Corp. DigitalGlobe, Inc.* EnPro Industries, Inc.* Fly Leasing Ltd. ADR Kadant, Inc. Thermon Group Holdings, Inc.* TriMas Corp.* Information Technology — 18.5% Broadridge Financial Solutions, Inc. CoreLogic, Inc.* DST Systems, Inc. Echostar Corp.* MAXIMUS, Inc. Measurement Specialties, Inc.* MTS Systems Corp. Vishay Precision Group, Inc.* Materials — 3.1% Innophos Holdings, Inc. KMG Chemicals, Inc. Neenah Paper, Inc. Telecommunication Services — 1.3% Boingo Wireless, Inc.* ORBCOMM, Inc.*† Total Common Stocks (Cost $371,873,216) Real Estate Investment Trusts — 1.8% Starwood Property Trust, Inc. Total Real Estate Investment Trusts (Cost $8,410,722) Short-Term Investments — 3.6% Money Market Funds — 3.6% DWS Cash Account Trust — Government & Agency Securities Portfolio, 0.03%# Total Short-Term Investments (Cost $19,793,734) Total Investments — 99.5% (Cost $400,077,672) Other Assets in Excess of Liabilities — 0.5% NET ASSETS — 100.0% $ SECTOR ALLOCATION % of Net Assets Financials 26.3% Information Technology 18.5% Consumer Discretionary 16.0% Industrials 14.4% Energy 6.6% Consumer Staples 5.0% Money Market Funds 3.6% Materials 3.1% Health Care 2.9% Real Estate Investment Trusts 1.8% Telecommunication Services 1.3% Other Assets and Liabilities 0.5% 100.0% ADR — American Depositary Receipt * Non-Income Producing † All or a portion of this security is considered illiquid. At December 31, 2013, the total market value of securities considered illiquid was $4,192,988 or 0.8% of net assets. # Annualized seven-day yield as of December 31, 2013. The accompanying notes are an integral part of these financial statements. www.brownadvisoryfunds.com 15 Brown Advisory Opportunity Fund A Message to Our Shareholders December 31, 2013 Dear Shareholder: During the six-month period ended December 31, 2013, the Brown Advisory Opportunity Fund (the “Fund”) increased 21.83% in value. During the same period, the Russell 3000 Index (the “Index”), the Fund’s Benchmark, increased 17.09%. Both absolute and relative returns for the six months ended December 31, 2013, were robust. While interim performance results were favorable, we were more focused as always on the underlying operating results of our holdings and were pleased to see most of our companies moving in a positive direction. While our portfolio is not overly dependent on a strong macroeconomic backdrop, many of our holdings benefited from a pleasant tailwind generated by ongoing economic recovery in the U.S. as well as improved conditions in Europe. However, the road to recovery has not been completely devoid of potholes; the Federal Reserve vacillated during the year on its plans for its monetary-stimulus program, and this created ripples in equity markets throughout the year. In 2014, we expect that a number of factors outside our control, such as monetary and fiscal policy as well as a variety of political topics during the upcoming U.S. midterm elections, will impact stock prices. We will keep our focus on assessing the long-term prospects for our portfolio companies and their ability to consistently deliver shareholder value. A small number of our technology holdings had disappointing outcomes during the period, but our technology basket as a whole was a strong performer for the portfolio. Pegasystems and Salesforce.com were notable for delivering strong top-line growth driven by strong demand for their market-leading applications. We sold Citrix Systems during the period. Our investment thesis was partly based on its strong partnership with Microsoft. But Citrix will now be in direct competition with Microsoft due to the latter company’s recent shifts in strategy. Microsoft’s recent moves have materially changed the industry dynamics for the desktop virtualization business, which is a big part of Citrix’s revenues. Health care has been a fairly volatile sector recently, and both our best- and worst-performing stocks for the period were health care holdings. Biotechnology stocks had a banner year in 2013, spurred by a record number of drug approvals in 2012. Sentiment for the space has not been this positive in over a decade. Our best-performing stock for the period was biotech firm Incyte, which more than doubled due to the success of Jakafi, its treatment for myelofibrosis. On the downside, small-molecule drug firm ARIAD Pharmaceuticals fell dramatically after troubling safety data emerged about its already FDA-approved drug. Our health care team is highly focused on risk during the security selection process, opting for those biotechnology stocks that already have approved drugs or ones that have very clear indications and appear close to final approval. Despite the strong performance of equities in 2013, we are still identifying differentiated businesses that we believe are priced attractively, and we are optimistic about the portfolio’s prospects for 2014. Sincerely, Maneesh Bajaj, CFA. Portfolio Manager Eric Gordon, CFA Portfolio Manager Paul Li, Ph.D., CFA Portfolio Manager www.brownadvisoryfunds.com 16 Brown Advisory Opportunity Fund A Message to Our Shareholders December 31, 2013 Past performance is not a guarantee of future results. Mutual fund investing involves risk. Principal loss is possible. The Fund invests in small and medium capitalization companies which carry greater risk than is associated with larger companies for various reasons, such as narrower markets, limited financial resources and less liquid stock. The value of the Fund’s investments in REITs may change in response to changes in the real estate market such as declines in the value of real estate, lack of available capital or financing opportunities, and increases in property taxes or operating costs. The Fund may invest in ETFs, which may trade at a discount to the aggregate value of the underlying securities and although expense ratios for ETFs are generally low, frequent trading of ETFs by the Fund can generate brokerage expenses. Investments in foreign securities entail certain risks not associated with investments in domestic securities, such as volatility of currency exchange rates, and in some cases, political and economic instability and relatively illiquid markets. These risks are greater for investments in emerging markets. Diversification does not assure a profit or protect against loss in a declining market. Fund holdings and sector allocations are subject to change and should not be considered a recommendation to buy or sell any security. For a complete list of fund holdings, please refer to the Schedule of Investments provided in this report. Definitions for terms and indices are provided in the Glossary of Terms. www.brownadvisoryfunds.com 17 Brown Advisory Opportunity Fund Schedule of Investments December 31, 2013 (Unaudited) Shares Security Description Value $ Common Stocks — 97.1% Consumer Discretionary — 13.5% Best Buy, Inc. Chipotle Mexican Grill, Inc.* Destination Maternity Corp. Guess?, Inc. HomeAway, Inc.* Lowe’s Companies, Inc. Monro Muffler Brake, Inc. Quiksilver, Inc.* Starbucks Corp. Under Armour, Inc.* Consumer Staples — 7.6% Estee Lauder Companies, Inc. Mead Johnson Nutrition Co. PriceSmart, Inc. Susser Holdings Corp.* Whole Foods Market, Inc. Energy — 8.4% Canadian Natural Resources, Ltd. Core Laboratories NV FMC Technologies, Inc.* Franks International NV* Helix Energy Solutions Group, Inc. Co.* National Oilwell Varco, Inc. Schlumberger, Ltd. Financials — 14.8% American Capital Ltd.* Charles Schwab Corp. City National Corp. FirstMerit Corp. Hartford Financial Services Group, Inc. JPMorgan Chase & Co. M&T Bank Corp. Prosperity Bancshares, Inc. Regions Financial Corp. SunTrust Banks, Inc. Synovus Financial Corp. TFS Financial Corp.* Health Care — 11.4% athenahealth, Inc.* Bristol-Myers Squibb Co. Covance, Inc.* DaVita, Inc.* Express Scripts, Inc.* HMS Holdings Corp.* Incyte Corp.* Intuitive Surgical, Inc.* Seattle Genetics, Inc.* Industrials — 13.4% Canadian National Railway Co. Colfax Corp.* Copa Holdings S.A. Fluor Corp. HEICO Corp. Knight Transportation, Inc. MRC Global, Inc.* Stericycle, Inc.* United Rentals, Inc.* Information Technology — 24.9% Accelrys, Inc.* Apple, Inc. Applied Micro Circuits Corp.* Check Point Software Technologies Ltd.* CoreLogic, Inc.* E2open, Inc.* EPAM Systems, Inc.* Fair Isaac Corp. Genpact Limited* Google, Inc.* Microsemi Corp.* Model N, Inc.* MTS Systems Corp. National Instruments Corp. NetApp, Inc. Pegasystems, Inc. QUALCOMM, Inc. Riverbed Technology, Inc.* Salesforce.com, Inc.* Visa, Inc. Materials — 3.1% Ecolab, Inc. Praxair, Inc. Rockwood Holdings, Inc. Total Common Stocks (Cost $7,679,444) The accompanying notes are an integral part of these financial statements. www.brownadvisoryfunds.com 18 Brown Advisory Opportunity Fund Schedule of Investments December 31, 2013 (Unaudited) Shares Security Description Value $ Short-Term Investments — 1.8% Money Market Funds -1.8% DWS Cash Account Trust — Government & Agency Securities Portfolio, 0.03%# Total Short-Term Investments (Cost $210,534) Total Investments — 98.9% (Cost $7,889,978) Other Assets in Excess of Liabilities — 1.1% NET ASSETS — 100.0% $ SECTOR ALLOCATION % of Net Assets Information Technology 24.9% Financials 14.8% Consumer Discretionary 13.5% Industrials 13.4% Health Care 11.4% Energy 8.4% Consumer Staples 7.6% Materials 3.1% Money Market Funds 1.8% Other Assets and Liabilities 1.1% 100.0% * Non-Income Producing # Annualized seven-day yield as of December 31, 2013. The accompanying notes are an integral part of these financial statements. www.brownadvisoryfunds.com 19 Brown Advisory Maryland Bond Fund A Message to Our Shareholders December 31, 2013 Dear Shareholder: During the six-month period ended December 31, 2013, the total return of the Brown Advisory Maryland Bond Fund (the “Fund”) was -0.07% versus 1.04% for the Barclays 1-10 Year Blended Municipal Bond Index. The Federal Reserve began the second half of 2013 having warned the markets that it would modify its policy of quantitative easing (QE) by “tapering” its bond purchase program. Some investors took this guidance as a sign that U.S. economic growth would continue and that the Fed was moving closer to a decision on raising interest rates. Bond yields moved higher as a result, particularly for longer maturities. The potential change in Federal Reserve policy, as well as the news of Detroit’s bankruptcy and stress in the Puerto Rico debt market, triggered massive redemptions from tax-exempt municipal funds. In turn, prices of municipal bonds fell substantially relative to taxable bonds such as U.S. Treasuries and corporate issues. The Fund’s best-performing holdings for the six-month period were mostly general-obligation issues and higher-quality revenue issues, particularly those with shorter maturities. The sectors that struggled and produced the lowest performance for the time period were predominantly higher-yielding revenue issues with longer maturities. The Fund maintained a slightly shorter duration position relative to the benchmark throughout the period. While it appears that U.S. growth is mildly accelerating, we do not believe that this will lead to a near-term cycle of interest rate hikes. Therefore, we are moving the Fund toward neutral duration. Additionally, we are taking advantage of the value dislocation created in the municipal market to selectively add positions, believing that prices across the market have the potential to recover if mutual fund cash flows improve as we expect. By following our core philosophy of investing in bonds that we believe are fundamentally mispriced, we feel that the Fund is in a position to benefit from opportunities presented during periods of volatility. The Fund seeks to provide a high level of current income consistent with preservation of principal within an intermediate maturity structure. Sincerely, Monica M. Hausner Portfolio Manager Past performance is not a guarantee of future results. Mutual fund investing involves risk. Principal loss is possible. The Fund is non-diversified which means it may invest a large percentage of its assets in the securities of fewer issuers. Investment in a limited number of issuers exposes the Fund to greater market risk than if its assets were diversified among a greater number of issuers. The Fund is also subject to interest rate risk which is the risk that debt securities in the Fund’s portfolio will decline in value because of an increase in market interest rates. Municipal securities are subject to adverse political or economic factors, including changes in the tax law. Income from tax-exempt funds may be subject to state and local taxes and a portion of income may be subject to the federal alternative minimum tax for certain investors. Fund holdings and sector allocations are subject to change and should not be considered a recommendation to buy or sell any security. For a complete list of fund holdings, please refer to the Schedule of Investments provided in this report. Definitions for terms and indices are provided in the Glossary of Terms. www.brownadvisoryfunds.com 20 Brown Advisory Maryland Bond Fund Schedule of Investments December 31, 2013 (Unaudited) Par Value Security Description Rate Maturity Value $ Municipal Bonds — 96.8% General Obligation Bonds — 36.5% Anne Arundel County Maryland Consolidated General Improvements % 03/01/2015 Anne Arundel County Maryland Consolidated General Improvements % 04/01/2015 Anne Arundel County Maryland Consolidated General Improvements Callable 3/1/2017 @ 100^ % 03/01/2018 Anne Arundel County Maryland Consolidated Water & Sewer Callable 3/1/2015 @ 100^ % 03/01/2017 Baltimore County Maryland % 08/01/2020 Baltimore County Maryland Consolidated Public Improvement % 09/01/2015 Baltimore County Maryland Consolidated Public Improvement Series A % 11/01/2015 Baltimore County Maryland Consolidated Public Improvement AGM Insured Series A % 10/15/2015 Baltimore County Maryland Pension Funding % 08/01/2015 Baltimore Maryland Consolidated Public Improvement % 10/15/2015 Baltimore Maryland Consolidated Public Improvement NATL-RE Insured Series A % 10/15/2014 Calvert County Maryland General Obligation % 07/15/2017 Carroll County Maryland County Commissioners Consolidated Public Improvement % 11/01/2015 Carroll County Maryland County Commissioners Consolidated Public Improvement % 12/01/2015 Charles County Maryland % 07/15/2020 Charles County Maryland County Commissioners Consolidated Public Improvement Series A % 02/01/2015 Charles County Maryland County Commissioners Consolidated Public Improvement Callable 3/1/2015 @ 100^ % 03/01/2016 Frederick County Maryland Consolidated Public Improvement Series A % 02/01/2016 Frederick County Maryland Public Facilities % 08/01/2014 Frederick County Maryland Public Facilities % 11/01/2018 Frederick County Maryland Public Facilities % 11/01/2021 Harford County Maryland % 07/01/2018 Harford County Maryland Consolidated Public Improvement % 07/01/2015 Harford County Maryland Consolidated Public Improvement % 12/01/2015 Harford County Maryland Consolidated Public Improvement Series A % 07/01/2016 Howard County Maryland Consolidated Public Improvement Series A % 02/15/2017 Howard County Maryland Consolidated Public Improvement Project Series A % 08/15/2014 Howard County Maryland Consolidated Public Improvement Project Series A % 04/15/2015 Howard County Maryland Consolidated Public Improvement Project Series A % 08/15/2015 Howard County Maryland Metropolitan District Project Series B % 08/15/2016 Illinois State % 07/01/2016 Maryland State % 08/01/2019 Maryland State & Local Facilities Loan % 08/01/2015 Maryland State & Local Facilities Loan 2nd Series A % 08/01/2015 Maryland State & Local Facilities Loan % 08/01/2015 Maryland State & Local Facilities Loan 2nd Series A % 08/01/2016 Maryland State & Local Facilities Loan % 08/01/2016 Maryland State & Local Facilities Loan % 03/01/2017 Maryland State & Local Facilities Loan 1st Series % 03/15/2017 Maryland State & Local Facilities Loan 2nd Series, Callable 8/1/2017 @ 100^ % 08/01/2018 Maryland State & Local Facilities Loan Callable 3/1/2021 @ 100^ % 03/01/2023 Maryland State & Local Facilities Loan Capital Improvement 1st Series A % 03/01/2015 Maryland State Local Facilities First Series C, Callable 3/1/2019 @ 100^ % 03/01/2022 Montgomery County Maryland Consolidated Public Improvement Series A % 08/01/2014 Montgomery County Maryland Consolidated Public Improvement Series A % 11/01/2014 Montgomery County Maryland Consolidated Public Improvement Series A % 05/01/2015 Montgomery County Maryland Consolidated Public Improvement Series A % 08/01/2015 Montgomery County Maryland Consolidated Public Improvement Series A, Callable 9/1/2014 @ 100^ % 09/01/2015 Montgomery County Maryland Consolidated Public Improvement Series A % 05/01/2016 Montgomery County Maryland Consolidated Public Improvement Series A % 08/01/2016 Prince Georges County Maryland Consolidated Public Improvement % 09/15/2014 Prince Georges County Maryland Consolidated Public Improvement Series A % 07/15/2015 Prince Georges County Maryland Consolidated Public Improvement % 09/15/2015 Prince Georges County Maryland Consolidated Public Improvement % 08/01/2016 The accompanying notes are an integral part of these financial statements. www.brownadvisoryfunds.com 21 Brown Advisory Maryland Bond Fund Schedule of Investments December 31, 2013 (Unaudited) Par Value Security Description Rate Maturity Value $ Municipal Bonds — (Continued) General Obligation Bonds — (Continued) Washington County Maryland — Public Improvement % 01/01/2015 Washington County Maryland — Public Improvement % 01/01/2018 Washington Suburban Sanitary District % 06/01/2015 Washington Suburban Sanitary District Maryland Consolidated Public Improvement Series A % 06/01/2015 Washington Suburban Sanitary District Maryland Sewage Disposal % 06/01/2016 Washington Suburban Sanitation District — Sewage Disposal % 06/01/2014 Washington Suburban Sanitation District Consolidated Public Improvement % 06/01/2015 Washington Suburban Sanitation District Consolidated Public Improvement % 06/01/2016 Wicomico County Maryland AGM Insured % 12/01/2014 Worcester County Maryland Public Improvement % 10/01/2016 Worcester County Maryland Public Improvement % 10/01/2017 Refunded Bonds — 2.7% Baltimore County Maryland Catholic Health Initiatives Series A, Callable 9/1/2016 @ 100^ % 09/01/2019 Frederick County Maryland Public Facilities Callable 8/1/2015 @ 100^ % 08/01/2016 Maryland State & Local Facilities Loan 1st Series, Callable 8/1/2014 @ 100^ % 08/01/2015 Maryland State & Local Facilities Loan 2nd Series A, Callable 8/1/2015 @ 100^ % 08/01/2017 Maryland State Health & Higher Educational Facilities — Goucher College Callable 7/1/2014 @ 100^ % 07/01/2019 Maryland State Health & Higher Educational Facilities — Lifebridge Health Series A, Prerefunded 7/1/2014 @ 100^ % 07/01/2017 Montgomery County Maryland Consolidated Public Improvement Series A, Callable 4/1/2014 @ 100^ % 04/01/2017 Montgomery County Maryland Consolidated Public Improvement Series A, Callable 5/1/2017 @ 100^ % 05/01/2018 University of Maryland System Auxiliary Facility & Tuition Revenue Series A, Callable 10/1/2016 @ 100^ % 10/01/2019 Revenue Bonds — 57.6% Baltimore County Maryland Economic Development Various Garrison Forest School Incorporate# % 10/01/2031 Baltimore Maryland Wastewater Project Series A % 07/01/2016 Baltimore Maryland Wastewater Project Series A, Callable 7/1/2018 @ nsured^ % 07/01/2020 Baltimore Maryland Wastewater Project Series C, Callable 7/1/2016 @ nsured^ % 07/01/2021 Chicago Illinois O’Hare International Airport Refunding General Airport Third Lien Series B % 01/01/2018 Cobb County Georgia Kennestone Hospital Revenue Anticipation Certificates Callable 4/1/2023 @ 100^ % 04/01/2028 Colorado Health Facilities Authority Revenue Refunding Covenant Retirement % 12/01/2022 Frederick County Maryland Special Obligation Subordinated Urbana Community Development Authority Series B, Callable 7/1/2020 @ 100^ % 07/01/2040 Frederick County Maryland Special Obligation Urbana Community Development Authority Series A % 07/01/2017 Illinois Finance Authority Northwestern Memorial Callable 8/15/2022 @ 100^ % 08/15/2033 Illinois Housing Development Authority Series A, Callable 1/1/2023 @ 100^ % 06/01/2043 Indiana Finance Authority Hospital Revenue Community Health Network Series A % 05/01/2023 Iowa Finance Authority Health Care Facilities Revenue Callable 7/1/2023 @ 100^ % 07/01/2028 Maryland Environmental Service Revenue Mid Shore III Regional Landfill Callable 11/1/2020 @ 100^ % 11/01/2022 Maryland State Community Development Administration — Residential Program Series G % 09/01/2014 Maryland State Community Development Administration — Residential Program Series C % 09/01/2015 Maryland State Community Development Administration — Single Family Housing Series A % 03/01/2014 Maryland State Community Development Administration — Single Family Housing Series A, Callable 10/1/2023 @ 100^ % 07/01/2043 Maryland State Community Development Administration Local Government Infrastructure — A-1 Callable 6/1/2020 @ 100^ % 06/01/2022 Maryland State Community Development Administration Non AMT Non Ace — Single Family Housing % 03/01/2016 Maryland State Community Development Administration Non AMT Non Ace — Single Family Housing % 09/01/2016 The accompanying notes are an integral part of these financial statements. www.brownadvisoryfunds.com 22 Brown Advisory Maryland Bond Fund Schedule of Investments December 31, 2013 (Unaudited) Par Value Security Description Rate Maturity Value $ Municipal Bonds — (Continued) Revenue Bonds — (Continued) Maryland State Department of Transportation % 12/15/2014 Maryland State Department of Transportation % 03/01/2015 Maryland State Department of Transportation % 06/01/2015 Maryland State Department of Transportation % 02/15/2016 Maryland State Department of Transportation % 12/15/2016 Maryland State Department of Transportation % 02/15/2017 Maryland State Department of Transportation % 06/01/2019 Maryland State Department of Transportation Callable 5/15/2017 @ 100^ % 05/15/2020 Maryland State Department of Transportation 2nd Issue, Callable 9/1/2018 @ 100^ % 09/01/2021 Maryland State Economic Development Corporation — Salisbury University Project % 06/01/2022 Maryland State Economic Development Corporation — Salisbury University Project % 06/01/2023 Maryland State Economic Development Corporation — Salisbury University Project Callable 6/1/2023 @ 100^ % 06/01/2027 Maryland State Economic Development Corporation — Senior Student Housing Towson University Project Callable 7/1/2022 @ 100^ % 07/01/2027 Maryland State Economic Development Corporation — University of Maryland College Park Project Callable 6/1/2016 @ nsured^ % 06/01/2022 Maryland State Health & Higher Educational Facilities — Adventist Health Care Series A % 01/01/2022 Maryland State Health & Higher Educational Facilities — Adventist Health Care Series A, Callable 1/1/2022 @ 100^ % 01/01/2023 Maryland State Health & Higher Educational Facilities — Charlestown Community Project % 01/01/2018 Maryland State Health & Higher Educational Facilities — Edenwald Series A, Callable 7/1/2016 @ 100^ % 01/01/2024 Maryland State Health & Higher Educational Facilities — Edenwald Series A, Callable 7/1/2016 @ 100^ % 01/01/2037 Maryland State Health & Higher Educational Facilities — Greater Baltimore Medical Center Series A, Callable 7/1/2022 @ 100^ % 07/01/2023 Maryland State Health & Higher Educational Facilities — Greater Baltimore Medical Center % 07/01/2021 Maryland State Health & Higher Educational Facilities — Greater Baltimore Medical Center Callable 7/1/2021 @ 100^ % 07/01/2023 Maryland State Health & Higher Educational Facilities — Greater Baltimore Medical Center Callable 7/1/2021 @ 100^ % 07/01/2024 Maryland State Health & Higher Educational Facilities — Greater Baltimore Medical Center Callable 7/1/2021 @ 100^ % 07/01/2025 Maryland State Health & Higher Educational Facilities — Johns Hopkins Health System Callable 7/1/2022 @ 100^ % 07/01/2023 Maryland State Health & Higher Educational Facilities — Johns Hopkins Health System Callable 5/15/2020 @ 100^ % 05/15/2040 Maryland State Health & Higher Educational Facilities — Johns Hopkins Health System Series B# % 05/15/2048 Maryland State Health & Higher Educational Facilities — Johns Hopkins Hospital % 05/15/2021 Maryland State Health & Higher Educational Facilities — Johns Hopkins University Series A % 07/01/2018 Maryland State Health & Higher Educational Facilities — Lifebridge Health % 07/01/2017 Maryland State Health & Higher Educational Facilities — Lifebridge Health Callable 7/1/2017 @ 100^ % 07/01/2018 Maryland State Health & Higher Educational Facilities — Lifebridge Health % 07/01/2019 Maryland State Health & Higher Educational Facilities — Lifebridge Health Callable 7/1/2021 @ 100^ % 07/01/2022 Maryland State Health & Higher Educational Facilities — Lifebridge Health Callable 7/1/2021 @ 100^ % 07/01/2024 Maryland State Health & Higher Educational Facilities — Medstar Health % 08/15/2016 Maryland State Health & Higher Educational Facilities — Medstar Health % 08/15/2021 Maryland State Health & Higher Educational Facilities — Medstar Health % 08/15/2023 Maryland State Health & Higher Educational Facilities — Medstar Health Callable 5/15/2016 @ 100^ % 05/15/2042 Maryland State Health & Higher Educational Facilities — Mercy Medical Center Callable 7/1/2022 @ 100^ % 07/01/2024 Maryland State Health & Higher Educational Facilities — Mercy Medical Center Callable 7/1/2021 @ 100^ % 07/01/2025 The accompanying notes are an integral part of these financial statements. www.brownadvisoryfunds.com 23 Brown Advisory Maryland Bond Fund Schedule of Investments December 31, 2013 (Unaudited) Par Value Security Description Rate Maturity Value $ Municipal Bonds — (Continued) Revenue Bonds — (Continued) Maryland State Health & Higher Educational Facilities — Mercy Medical Center Callable 7/1/2021 @ 100^ % 07/01/2031 Maryland State Health & Higher Educational Facilities — Mercy Ridge Series A, Callable 7/1/2017 @ 100^ % 07/01/2026 Maryland State Health & Higher Educational Facilities — Mercy Ridge Series A, Callable 7/1/2017 @ 100^ % 07/01/2027 Maryland State Health & Higher Educational Facilities — Mercy Ridge Callable 7/1/2017 @ 100^ % 07/01/2035 Maryland State Health & Higher Educational Facilities — Peninsula Regional Medical Center Callable 7/1/2016 @ 100^ % 07/01/2026 Maryland State Health & Higher Educational Facilities — University of Maryland Medical System Series F % 07/01/2018 Maryland State Health & Higher Educational Facilities — University of Maryland Medical System % 07/01/2020 Maryland State Health & Higher Educational Facilities — University of Maryland Medical System % 07/01/2021 Maryland State Health & Higher Educational Facilities — University of Maryland Medical System % 07/01/2022 Maryland State Health & Higher Educational Facilities — University of Maryland Medical System Callable 7/1/2018 @ nsured^ % 07/01/2024 Maryland State Health & Higher Educational Facilities — University of Maryland Medical System Callable 7/1/2019 @ 100^ % 07/01/2034 Maryland State Health & Higher Educational Facilities — Upper Chesapeake Hospitals % 01/01/2018 Maryland State Health & Higher Educational Facilities — Washington Christian Academy Callable 1/1/2017 @ 100^† % 07/01/2018 Maryland State Health & Higher Educational Facilities — Western Medical Health Series A, Callable 7/1/2016 @ 100 NATL-RE FHA 242 Insured^ % 01/01/2025 Maryland State Industrial Development Financing Authority Multi-Modal# % 09/01/2040 Maryland State Industrial Development Financing Authority Multi-Modal — McDonogh School Series B# % 09/01/2040 Maryland State Transportation Authority Series A % 07/01/2016 Maryland State Transportation Authority Series A % 07/01/2018 Maryland State Transportation Authority Callable 7/1/2018 @ 100^ % 07/01/2021 Maryland State Transportation Authority Airport Refunding Baltimore/Washington % 03/01/2022 Maryland State Transportation Authority Transportation % 07/01/2017 Maryland State Transportation Authority Transportation Facilities Project Series 2009A, Callable 7/1/2019 @ 100^ % 07/01/2022 Maryland State Transportation Authority Transportation Refunding % 07/01/2020 Maryland State Water Quality Financing % 03/01/2015 Maryland State Water Quality Financing Series A % 09/01/2015 Maryland State Water Quality Financing — Administrative Revolving Loan Fund % 03/01/2017 Maryland State Water Quality Financing — Administrative Revolving Loan Fund % 03/01/2018 Maryland State Water Quality Financing — Administrative Revolving Loan Fund Callable 3/1/2018 @ 100^ % 03/01/2019 Maryland State Water Quality Financing — Administrative Revolving Loan Fund Series A, Callable 3/1/2018 @ 100^ % 03/01/2019 Montgomery County Maryland Housing Opportunities Revenue Bonds % 07/01/2018 Montgomery County Maryland Parking Revenue System Project Bethesda Parking Lot District % 06/01/2015 Montgomery County Maryland Parking Revenue System Project Bethesda Parking Lot District % 06/01/2015 Nebraska Investment Finance Authority Housing Single Revenue Bonds % 09/01/2022 New Jersey State Transportation Trust Fund Authority Transportation Program Bonds Series AA % 06/15/2020 New Mexico State Mortgage Finance Authority Callable 6/1/2023 @ 100^ % 07/01/2043 New York State Mortgage Agency Revenue % 04/01/2016 Oklahoma State Municipal Power Authority Callable 1/1/2023 @ 100^ % 01/01/2043 Oregon Health & Science University Series E, Callable 7/1/2022 @ 100^ % 07/01/2025 Puerto Rico Sales Tax Financing Corp. Revenue Bonds % 08/01/2019 Puerto Rico Sales Tax Financing Corp. Revenue Bonds Series A, Callable 8/1/2019 @ 100^ % 08/01/2023 Puerto Rico Sales Tax Financing Corp. Revenue Bonds Series A, Callable 8/1/2019 @ 100^ % 08/01/2024 Puerto Rico Sales Tax Financing Corp. Revenue Bonds First Subseries A-1 8.00%~ 08/01/2024 The accompanying notes are an integral part of these financial statements. www.brownadvisoryfunds.com 24 Brown Advisory Maryland Bond Fund Schedule of Investments December 31, 2013 (Unaudited) Par Value /Shares Security Description Rate Maturity Value $ Municipal Bonds — (Continued) Revenue Bonds — (Continued) Railsplitter Tobacco Settlement Authority % 06/01/2016 Tobacco Settlement Financing Corp. % 06/01/2017 Tobacco Settlement Financing Corp. Callable 6/1/2017 @ 100^ % 06/01/2018 University of Maryland System Auxiliary Series D % 04/01/2014 University of Maryland System Auxiliary Facility & Tuition Revenue Series D % 04/01/2015 University of Maryland System Auxiliary Facility & Tuition Revenue % 04/01/2015 University of Maryland System Auxiliary Facility & Tuition Revenue Series B % 10/01/2015 University of Maryland System Auxiliary Facility & Tuition Revenue Series B % 10/01/2016 University of Maryland System Auxiliary Refunding Series A % 04/01/2017 University of Maryland University Revenues Various Revolving — A-RMKT# % 07/01/2023 University of Maryland System Auxiliary Facility & Tuition Revenue Series A, Callable 4/1/2017 @ 100^ % 04/01/2020 University System of Maryland — Auxiliary Facility & Tuition % 04/01/2016 Wisconsin State Health & Higher Education Aspirus, Inc. % 08/15/2020 Total Municipal Bonds (Cost $205,620,207) Short-Term Investments — 1.2% Money Market Fund — 1.2% DWS Cash Account Trust — Tax-Exempt Portfolio, 0.01%* Total Short-Term Investments (Cost $2,626,052) Total Investments — 98.0% (Cost $208,246,259) Other Assets in Excess of Liabilities — 2.0% TOTAL NET ASSETS — 100.0% $ PORTFOLIO HOLDINGS % of Net Assets Revenue Bonds 57.6% General Obligation Bonds 36.5% Refunded Bonds 2.7% Money Market Funds 1.2% Other Assets and Liabilities 2.0% 100.0% ^ Continuously callable with 30 days notice. # Variable rate security.Rate disclosed is as of December 31, 2013. † Security is in default and did not make its most recent payment of interest. Security is also considered illiquid. The total value of securities considered illiquid as of December 31, 2013 was $74,987 or 0.0% of net assets. ~ Zero coupon bond. Rate disclosed is yield to maturity as of December 31, 2013. * Annualized seven-day yield as of December 31, 2013. The accompanying notes are an integral part of these financial statements. www.brownadvisoryfunds.com 25 Brown Advisory Intermediate Income Fund A Message to Our Shareholders December 31, 2013 Dear Shareholder: During the six-month period ended December 31, 2013, the Brown Advisory Intermediate Income Fund Investor Shares (the “Fund”) produced a total return of -0.24%. During the same period, the return of the Barclays Intermediate U.S. Aggregate Bond Index (the “Index”), the Fund’s benchmark, was 0.62%. The Federal Reserve began the second half of 2013 by warning markets that it would modify its policy of quantitative easing (QE) by “tapering” its bond purchase program. Some investors took this guidance as a sign that U.S. economic growth would continue and that the Fed was actually moving closer to a decision to actually raise interest rates. Yield on bonds, particularly for longer maturities, moved higher in response. The potential for changes in the policies of the Federal Reserve triggered massive redemptions from tax-exempt municipal funds. In turn, prices of municipal bonds fell substantially relative to taxable bonds such as U.S. Treasuries and corporate bonds. We took advantage of this value dislocation to selectively add municipal bond positions to the Fund’s portfolio, with the view that municipal bond prices may recover substantially if mutual fund redemptions slow or positive cash flow resumes. The market is becoming more comfortable with the realities of the Fed’s reduction in quantitative easing and seems to recognize that such a reduction does not necessarily mean the beginning of a tightening cycle for interest rates. Both prices and fund flows appear to be stabilizing as a result. We believe that the Fund’s portfolio is positioned to take advantage if that transition to a more stable environment continues. Sincerely, Paul D. Corbin Portfolio Manager Past performance is not a guarantee of future results. Mutual fund investing involves risk. Principal loss is possible. The Fund is subject to interest rate risk which is the risk that debt securities in the Fund’s portfolio will decline in value because of increases in market interest rates. Investments in Asset Backed and Mortgage Backed Securities include additional risks that investors should be aware of such as credit risk, prepayment risk, possible illiquidity and default, as well as increased susceptibility to adverse economic developments. Inflation-indexed bonds see the principal value of the security increased as the Consumer Price Index increases. Should the Consumer Price Index decline, those securities should be adversely impacted. Fund holdings and sector allocations are subject to change and should not be considered a recommendation to buy or sell any security. For a complete list of fund holdings, please refer to the Schedule of Investments provided in this report. Definitions for terms and indices are provided in the Glossary of Terms. www.brownadvisoryfunds.com 26 Brown Advisory Intermediate Income Fund Schedule of Investments December 31, 2013 (Unaudited) Par Value Security Description Rate Maturity Value $ U.S. Treasury Notes — 33.1% United States Treasury Inflation Indexed Bond % 01/15/2021 United States Treasury Note % 07/15/2015 United States Treasury Note % 10/31/2015 United States Treasury Note % 04/15/2018 United States Treasury Note % 01/15/2014 U.S. Treasury Notes (Cost $74,606,022) Corporate Bonds & Notes — 26.2% Alleghany Corp. % 09/15/2020 Alleghany Corp. % 06/27/2022 Bank Of America Corp. % 09/01/2017 Burlington Northern Santa Fe, LLC % 03/15/2018 Carnival Corp. % 12/15/2017 Caterpillar Financial Services Corp. % 04/01/2016 Celgene Corp. % 10/15/2015 Citigroup, Inc.# % 05/15/2018 Eastman Chemical Co. % 06/01/2017 FMC Technologies, Inc. % 10/01/2017 FNMA % 07/02/2015 FNMA Callable 1/15/2015 @ 100^ % 01/15/2016 Goldman Sachs Group, Inc.# % 04/30/2018 JPMorgan Chase & Co.# % 01/25/2018 Medco Health Solutions, Inc. % 09/15/2020 Morgan Stanley % 04/29/2016 Providence Health & Services Floating Note# % 10/01/2017 Provident Bank of Maryland Callable 12/16/2013 @ 100^ % 05/01/2018 Roper Industries, Inc. % 10/01/2018 Saint Barnabas Health System % 07/01/2028 Sutter Health % 08/15/2053 Verizon Communications, Inc. % 09/14/2018 W.R. Berkley Corp. % 08/15/2019 Total Corporate Bonds & Notes (Cost $58,604,943) Municipal Bonds — 18.0% Arizona Health Facilities Authority Callable 2/1/2022 @100^ % 02/01/2030 Delaware State Housing Authority Taxable Callable 1/1/2021 @ 100^ % 12/01/2041 District of Columbia Income Tax Secured Revenue Bonds, Series 2010F % 12/01/2022 Illinois Housing Development Authority Revenue Bonds Callable 1/1/2023@ 100^ % 06/01/2043 Illinois State Sales Tax Revenue Taxable Building % 06/15/2019 Indiana State Bond Bank Revenue % 07/15/2016 Iowa Finance Authority Health Care Facilities Callable 7/1/2023 @ 100^ % 07/01/2027 Maryland State Health & Higher Education Revenue Bonds % 07/01/2028 Metropolitan Washington District of Columbia Airports Taxable Series C Callable 10/1/2015 @ 100^ % 10/01/2030 Minnesota State Housing Finance Agency Homeownership Finance Bonds Callable 1/1/2023 @ 100^ % 09/01/2041 Missouri State Housing Development Commission Callable 11/1/2019 @ 100^ % 11/01/2040 Ohio State Hospital Revenue Callable 1/15/2023 @ 100^ % 01/15/2028 Port Authority New York & New Jersey % 12/01/2019 Puerto Rico Sales Tax Financing Corporate Sales Revenue Bonds Callable 8/1/2019 @ 100^ % 08/01/2027 Puerto Rico Sales Tax Financing Corp. Revenue Bonds, Series Series A Callable 8/1/2019 @ 100^ % 08/01/2024 Savannah Georgia Hospital Authority Callable 7/1/2023 @ 100^ % 07/01/2028 Savannah Georgia Hospital Authority Callable 7/1/2023 @ 100^ % 07/01/2029 Virginia State Housing Development Authority Homeownership Tax Mortgage Bonds % 08/25/2042 Total Municipal Bonds (Cost $41,913,477) The accompanying notes are an integral part of these financial statements. www.brownadvisoryfunds.com 27 Brown Advisory Intermediate Income Fund Schedule of Investments December 31, 2013 (Unaudited) Par Value Security Description Rate Maturity Value $ Mortgage Backed Securities — 12.7% FHLMC, Pool# C00210 % 01/01/2023 FHLMC, Pool# J2-6518 % 12/01/2028 FHLMC, Pool# 1B0889# % 05/01/2033 FHLMC, Pool# 1J0203# % 04/01/2035 FHLMC REMIC, Series 2782 % 11/15/2033 FNMA, Pool# 409589 % 11/01/2015 FNMA, Pool# 254089 % 12/01/2016 FNMA, Pool# 842239 % 09/01/2020 FNMA, Pool# AJ5336 % 11/01/2026 FNMA, Pool# AP4509 % 09/01/2027 FNMA, Pool# AQ5078 % 12/01/2027 FNMA, Pool# 539082 % 08/01/2028 FNMA, Pool# 625536 % 01/01/2032 FNMA, Pool# 628837 % 03/01/2032 FNMA, Pool# 663238 % 09/01/2032 FNMA, Pool# 744805# % 11/01/2033 FNMA, Pool# 741373# % 12/01/2033 FNMA, Pool# 764342# % 02/01/2034 FNMA, Pool# 848817 % 01/01/2036 FNMA, Pool# AA7686 % 06/01/2039 FNMA, Pool# AB9886 % 07/01/2043 FNMA REMIC Trust, Series 2012-15# % 03/25/2042 GNMA, Pool# 781450 % 06/15/2017 GNMA, Pool# 487110 % 04/15/2029 GNMA, Pool# 781186 % 06/15/2030 GNMA, Pool# 571166 % 08/15/2031 GNMA, Series 2008-1-PA % 12/20/2036 GNMA REMIC Trust, Series 2010-124 % 05/16/2037 Total Mortgage Backed Securities (Cost $28,218,256) Asset Backed Securities — 6.7% Ally Master Owner Trust 2012-4, Series A % 07/15/2019 Avis Budget Rental Funding LLC 2010-3, Series B† % 05/20/2016 Avis Budget Rental Funding LLC 2012-3, Series A† % 03/20/2019 Fannie Mae Connecticut Avenue Securities CO1 M1# % 10/25/2023 Ford Credit Floorplan Master Owner Trust 2013-1, Series C % 01/15/2018 Total Asset Backed Securities (Cost $15,099,213) The accompanying notes are an integral part of these financial statements. www.brownadvisoryfunds.com 28 Brown Advisory Intermediate Income Fund Schedule of Investments December 31, 2013 (Unaudited) Shares Security Description Value $ Short-Term Investments — 3.4% Money Market Funds — 3.4% DWS Cash Account Trust — Government & Agency Securities Portfolio, 0.03%* Total Short-Term Investments (Cost $7,779,216) Total Investments — 100.1% (Cost $226,221,127) Liabilities in Excess of Other Assets — (0.1)% ) NET ASSETS — 100.0% $ PORTFOLIO HOLDINGS % of Net Assets U.S. Treasury Notes 33.1% Corporate Bonds & Notes 26.2% Municipal Bonds 18.0% Mortgage Backed Securities 12.7% Asset Backed Securities 6.7% Money Market Funds 3.4% Other Assets and Liabilities (0.1)% 100.0% ^ Continuously callable with 30 days notice. # Variable rate security.Rate disclosed is as of December 31, 2013. † Security exempt from registration under Rule 144A of the Securities Act of 1933. These securities may be resold in transactions exempt from registration, normally to qualified, institutional buyers. At December 31, 2013 the value of these securities amounted to $6,175,768 or 2.8% of net assets. * Annualized seven-day yield as of December 31, 2013. The accompanying notes are an integral part of these financial statements. www.brownadvisoryfunds.com 29 Brown Advisory Tactical Bond Fund A Message to Our Shareholders December 31, 2013 Dear Shareholder: During the six-month period ended December 31, 2013, the Brown Advisory Tactical Bond Fund (the “Fund”) was up 0.90%. During the same period, the Barclays Intermediate U.S. Aggregate Bond Index (the “Index”), the Fund’s Benchmark, rose by 0.62%. The Fund’s strategy is to make tactical investments in four fixed income sectors: high-yield corporate bonds, municipals, U.S. Treasuries and U.S. Treasury Inflation-Protected Securities (TIPS). During the second half of 2013, the fund maintained a healthy exposure to credit via high-yield bonds. Improving economic conditions and strong market liquidity supported high-yield spreads during the period, and our allocation to this space was the most significant contributor to total return during the period. Our municipal allocation and our activity in the sector were mild positives for performance, despite the fact that municipals broadly suffered through a particularly difficult period. Flows from municipal mutual funds were sharply negative over the second half of 2013 as concerns about rising rates (as well as a series of highly publicized solvency scares in Puerto Rico and Detroit) chased many individual investors out of the market. We were able to navigate this period relatively effectively, primarily through timely decisions regarding when to remain exposed to the market and when to withdraw. Our TIPS activity was the primary detractor to performance. While a number of quantitative and fundamental indicators suggested to us that inflation pressure was likely to hold steady or even rise slightly, inflation expectations in fact weakened modestly, and thus our TIPS position bore the full brunt of higher interest rates. Overall, we believe that the Fund’s strategy is performing well for shareholders during a difficult and uncertain period for fixed income markets. Few environments will produce favorable returns in all four of the Fund’s targeted sectors, but we believe that a balanced approach to all four of these sectors, accompanied by favorable tactical allocation decisions, can produce attractive returns relative to the broad bond market without taking on additional risk compared to a traditional bond portfolio. Sincerely, Thomas D.D. Graff, CFA Portfolio Manager Past performance is not a guarantee of future results. Mutual fund investing involves risk. Principal loss is possible. Investments in debt securities typically decrease in value when interest rates rise. This risk is usually greater for longer-term debt securities. Investments in lower-rated and non-rated securities present a greater risk of loss to principal and interest than higher-rated securities. Municipal securities are subject to adverse political or economic factors, including changes in the tax law. Inflation-indexed bonds see the principal value of the security increased as the Consumer Price Index increases. Should the Consumer Price Index decline, those securities should be adversely impacted. A non-diversified fund may concentrate its assets in fewer individual holdings than a diversified fund. Therefore, non-diversified Fund is more exposed to individual stock volatility than a diversified fund. The fund may make short sales of securities, which involve the risk that losses in a security may exceed the original amount invested in that security. The risks of investments in derivatives, including options on futures contracts and options on futures contracts include imperfect correlation between the value of these instruments and the underlying assets; risks of default by the other party to the derivative transactions; risks that the transactions may result in losses that partially or completely offset gains in portfolio positions; and risks that the derivative transactions may not be liquid. Income from tax-exempt securities may be subject to state and local taxes and a portion of income may be subject to the federal alternative minimum tax for certain investors. Diversification does not assure a profit or protect against loss in a declining market. Fund holdings and sector allocations are subject to change and should not be considered a recommendation to buy or sell any security. For a complete list of fund holdings, please refer to the Schedule of Investments provided in this report. Definitions for terms and indices are provided in the Glossary of Terms. www.brownadvisoryfunds.com 30 Brown Advisory Tactical Bond Fund Schedule of Investments December 31, 2013 (Unaudited) Par Value/Shares Security Description Rate Maturity Value $ Municipal Bonds — 31.9% City of Baltimore Maryland^ % 07/01/2027 Lower Colorado River Authority Texas^ % 05/15/2028 Metropolitan Transit Authority New York^ % 11/15/2024 New York State Urban Development Corp. % 03/15/2022 Triborough Bridge & Tunnel Authority^ % 11/15/2024 University of California^ % 05/15/2025 Total Municipal Bonds (Cost $7,288,160) U.S. Treasury Notes — 30.4% United States Treasury Inflation Indexed Bond % 01/15/2021 U.S. Treasury Notes (Cost $6,987,145) Short-Term Investments — 34.0% U.S. Treasury Bills — 30.2% United States Treasury Bill# Money Market Funds — 3.8% DWS Cash Account Trust — Government & Agency Securities Portfolio, 0.03%* Total Short-Term Investments (Cost $7,755,372) Total Investments — 96.3% (Cost $22,030,677) Other Assets in Excess of Liabilities — 3.7% NET ASSETS — 100.0% $ Credit Default Swap Contracts — Sell Protection# Termination Notional Unrealized Counterparty Reference Entity Rate Date Amount† Appreciation Credit Suisse Markit CDX North American High Yield Index Series 21 5.00% 12/20/18 # If the Fund is a seller of protection and a credit event occurs, i.e. bankruptcy or failure to pay, as defined under the terms of that particular swap agreement, the Fund will either (i) pay to the buyer of the protection an amount up to or equal to the notional amount of the swap and take delivery of the reference obligations or underlying securities comprising the reference index or (ii) pay a net settlement amount in the form of cash or securities up to or equal to the notional amount of the swap less the recovery value of the reference obligation or underlying securities comprising the reference index. † The maximum potential amount (if, after a credit event the value of the related obligation or obligations were determined to have a value of zero) the Fund could be required to pay as seller of credit protection or entitled to as a buyer of credit protection if a credit event occurs as defined under the terms of that particular swap agreement. PORTFOLIO HOLDINGS % of Net Assets Municipal Bonds 31.9% U.S. Treasury Notes 30.4% U.S. Treasury Bills 30.2% Money Market Funds 3.8% Other Assets and Liabilities 3.7% 100.0% ^ Continuously callable with 30 days notice. * Annualized seven-day yield as of December 31, 2013. # A portion of this security is pledged as collateral on the open swap position as of December 31, 2013. The accompanying notes are an integral part of these financial statements. www.brownadvisoryfunds.com 31 Brown Advisory Equity Income Fund A Message to Our Shareholders December 31, 2013 Dear Shareholder: During the six-month period ended December 31, 2013, the Brown Advisory Equity Income Fund Investor Shares (the “Fund”) increased 12.21% in value. During the same period, the S&P 500 Index, the Fund’s Benchmark, increased 16.31%. During the period, stocks advanced strongly despite a meaningful increase in interest rates. All cyclical sectors except the energy sector outperformed the Index, suggesting that both the stock and bond markets are anticipating a better U.S. economy in 2014. While the Fund participated in the strong rally, performance was weighed down by our interest-sensitive holdings, our overweight in defensive sectors, and our focus on healthy, growing dividends; all of these segments underperformed the higher-growth segments of the market. The Fund’s best-performing sector was consumer discretionary, driven by strong moves in Best Buy (+47%) and VF Corporation (+30%). The Fund also outperformed the benchmark within the telecommunications and utilities sectors by wide margins. Other top contributors for this period included Apple Inc (+43%), Total SA (+29%) and Automatic Data Processing (+19%). Better earnings, new product launches and market entry, and a low valuation at the start of the period drove Apple’s returns, while Total SA, the large French oil company, advanced as a result of a more-disciplined capital spending program. ADP was a beneficiary of the rising interest rates and improving employment trends seen during the period. Our worst-performing sector relative to the S&P 500 Index was in Financials.This was primarily due to our more rate-sensitive holdings. Our two Public Storage preferred stocks produced negative returns, and our Real Estate Investment Trust (“REIT”) holdings were weak as well. We also lagged within health care, a sector that was driven during the period by biotech firms that generally pay no dividends or a token dividend. Over this six-month period, we added five new holdings and eliminated six. Two of the additions, Garmin and Qualcomm, have offered what we believe is an attractive combination of high yield, low valuation and strong growth potential. Garmin provides GPS-based products to a number of consumer markets, and Qualcomm holds an enviable position within the growing global wireless market. WP Carey, a triple-net-lease REIT, and Rogers Communications, a Canadian telecom and cable company, have offered more modest growth than firms such as Garmin or Qualcomm but have paid much higher dividends. Plains GP Holdings, an oil pipeline company, has a lower starting yield than several of our new names, but we believe that it will produce one of the highest dividend-growth rates in the portfolio. Of the six holdings that were eliminated, Dupont, Microchip Technology, Pepsico, Tiffany and Time Warner had all met our price objectives, and the proceeds were used to fund the opportunities cited above. We sold Coach when the firm’s longstanding and highly successful CEO announced his retirement and the company’s fundamentals took a turn for the worse. In our June 30, 2013 Annual Report letter, we discussed whether the Fund could continue to keep pace with a strong stock market. At the time, we characterized our recent outperformance as unusual, since low beta, the seeking of high dividend yield and emphasis on business quality—all hallmarks of our approach—tend to inhibit performance in a rapidly advancing market. That was indeed the case over the past six months. We believe that these attributes serve us well over time, and in particular we gain comfort from the fact that such attributes typically help portfolios when markets correct. In terms of valuation, we continuously and rigorously review our upside/downside price targets to ensure that each holding and the overall portfolio offers us what we believe to be a favorable ratio of potential return vs. risk. While our portfolio turnover over time has been low, we do weed out holdings that in our view have rich valuations or weakening fundamentals. Lastly, we believe that our emphasis on quality, while difficult to measure, is a significant factor in our favorable downside capture. Our portfolio has consisted of companies with high Returns On Invested Capital (“ROIC”), less-volatile business models, lower financial leverage and companies supported by strong brands, low-cost positions or other distinctive attributes. From our standpoint, if and when markets decline, we don’t want to be invested in companies without much return support from dividends, with higher valuations and with less defensible businesses. History tells us that these are the companies that often suffer the brunt of a down market. With strong stock returns over the past five years, the S&P 500 Index at a fairly full valuation and interest rates on the rise, we believe that it is prudent to maintain a more conservative investment posture. To us, a conservative posture is as much about stock- www.brownadvisoryfunds.com 32 Brown Advisory Equity Income Fund A Message to Our Shareholders December 31, 2013 price risk as it is about economic risk. As such, we have trimmed back our consumer holdings, both discretionary and staples, largely due to the rich valuations now prevalent in these sectors. Conversely, we have added to our technology and financial holdings, as we have found reasonable valuations and untapped earnings power in both of these sectors. Within financials, we added to our REIT exposure during the notable summer correction. We are also looking at potential opportunities in the energy sector. With a consensus view that oil prices are set to decline, our contrarian bent has us focusing on ideas with unduly pessimistic outcomes priced in. Overall, we expect the U.S. equity market to post more modest returns in the coming year than what was achieved in 2013. We believe that our approach has the potential to thrive in this environment. Sincerely, Michael L. Foss, CFA Portfolio Manager Brian W. Graney, CFA Portfolio Manager Past performance does not guarantee future results. Mutual fund investing involves risk. Principal loss is possible. Investments in debt securities typically decrease in value when interest rates rise. This risk is usually greater for longer-term debt securities. Investments in lower-rated and non-rated securities present a greater risk of loss to principal and interest than higher-rated securities. Investments in smaller and medium capitalization companies generally carry greater risk than is customarily associated with larger companies for various reasons such as narrower markets, limited financial resources and less liquid stock. The value of the Fund’s investments in REITs and Real Estate may change in response to changes in the real estate market such as declines in the value of real estate, lack of available capital or financing opportunities, and increases in property taxes or operating costs. The Fund may invest in ETFs, which may trade at a discount to the aggregate value of the underlying securities and although expense ratios for ETFs are generally low, frequent trading of ETFs by the Fund can generate brokerage expenses. Investments in foreign securities entail certain risks not associated with investments in domestic securities, such as volatility of currency exchange rates, and in some cases, political and economic instability and relatively illiquid markets. Investing in Master Limited Partnerships (“MLPs”) entails risk related to fluctuations in energy prices, decreases in supply of or demand for energy commodities, unique tax consequences due to the partnership structure and various other risks. Privately Placement issued securities are restricted securities that are not publicly traded. Delay or difficulty in selling such securities may result in a loss to the Fund. Fund holdings and sector allocations are subject to change and should not be considered a recommendation to buy or sell any security. For a complete list of fund holdings, please refer to the Schedule of Investments provided in this report. Definitions for terms and indices are provided in the Glossary of Terms. www.brownadvisoryfunds.com 33 Brown Advisory Equity Income Fund Schedule of Investments December 31, 2013 (Unaudited) Shares Security Description Value $ Common Stocks — 87.7% Consumer Discretionary — 10.4% Best Buy, Inc. GameStop Corp. Garmin Ltd. McDonald’s Corp. V.F. Corp. Consumer Staples — 15.1% Altria Group, Inc. Coca-Cola Co. Kraft Foods Group, Inc. Mondelez International, Inc. Philip Morris International, Inc. Unilever NV Wal-Mart Stores, Inc. Energy — 10.6% Kinder Morgan, Inc. Occidental Petroleum Corp. Plains GP Holdings LP Total S.A. ADR Financials — 13.2% Cincinnati Financial Corp. Erie Indemnity Co. FirstMerit Corp. JPMorgan Chase & Co. M&T Bank Corp. OneBeacon Insurance Group, Ltd. T. Rowe Price Group, Inc. Health Care — 12.3% AbbVie, Inc. Johnson & Johnson Merck & Co., Inc. Novartis AG ADR Pfizer, Inc. Industrials — 6.6% Healthcare Services Group, Inc. PACCAR, Inc. United Technologies Corp. Information Technology — 14.3% Accenture PLC Apple, Inc. Automatic Data Processing, Inc. Microsoft Corp. QUALCOMM, Inc. Materials — 1.3% Praxair, Inc. Telecommunication Services — 2.7% Rogers Communications, Inc. Windstream Holdings, Inc. Utilities — 1.2% Dominion Resources, Inc. Total Common Stocks (Cost $127,168,419) Preferred Stocks — 3.3% Public Storage, Inc. — Series S Public Storage, Inc. — Series O Total Preferred Stocks (Cost $7,026,657) Real Estate Investment Trusts — 5.8% Plum Creek Timber Co., Inc. Redwood Trust, Inc. W.P. Carey, Inc. Total Real Estate Investment Trusts (Cost $10,051,749) Short-Term Investments — 3.0% Money Market Funds — 3.0% DWS Cash Account Trust — Government & Agency Securities Portfolio, 0.03%# Total Short-Term Investments (Cost $5,669,597) Total Investments — 99.8% (Cost $149,916,422) Other Assets in Excess of Liabilities — 0.2% NET ASSETS — 100.0% $ SECTOR ALLOCATION % of Net Assets Consumer Staples 15.1% Information Technology 14.3% Financials 13.2% Health Care 12.3% Energy 10.6% Consumer Discretionary 10.4% Industrials 6.6% Real Estate Investment Trusts 5.8% Preferred Stocks 3.3% Money Market Funds 3.0% Telecommunication Services 2.7% Materials 1.3% Utilities 1.2% Other Assets and Liabilities 0.2% 100.0% ADR — American Depositary Receipt # Annualized seven-day yield as of December 31, 2013. The accompanying notes are an integral part of these financial statements. www.brownadvisoryfunds.com 34 Brown Advisory Sustainable Growth Fund A Message to Our Shareholders December 31, 2013 Dear Shareholder: During the six-month period ended December 31, 2013, the Brown Advisory Sustainable Growth Fund Advisor Shares (the “Fund”) returned 21.38% in value. During the same period, the Russell 1000 Growth Index (the “Index”), the Fund’s Benchmark, returned 19.39%. For the period, stock prices rallied into record territory, with many U.S. equity sectors recording their best returns in a decade. Increasing investor confidence in the U.S. economic recovery produced particularly strong performance among high-growth and cyclical sectors, including consumer discretionary, industrials and information technology. We note that these three sectors also tend to be where we consistently find many of our attractive portfolio candidates, but not due to any desire to seek out cyclical exposure. Quite the opposite: We look for companies with strong business models that can succeed throughout full market cycles by providing a consistently high value proposition to customers, creating or capitalizing on significant barriers to competition, and benefiting from high-quality management teams. Additionally, we look for companies that are creating sustainable advantages by using environmental strategies to drive financial performance. Our focus on Environmental Business Advantages, or EBA—our term for advantages produced from environmental strategies that drive financial performance—is an essential component of our process for finding firms poised for sustained long-term success. Wabtec is a good example. Wabtec was our top contributor to performance during the period, and while it does participate in a cyclical industry, its business model and management team have produced consistent performance over the last decade in both strong and weak economic environments. The majority of Wabtec’s revenue is from aftermarket parts and service sales in the locomotive market, and its business provides a relatively stable, recurring revenue stream. It holds the majority share in the rail-braking equipment market, and barriers to entry are high given the significant length of time needed for manufacturers to gain regulatory approval. Wabtec has a strong culture of lean manufacturing and continuous improvement that helps mitigate sharp profit declines during periods when revenue growth falls short of expectations. This was best demonstrated during the 2008-9 recession, when it maintained its 2008 operating margins at 2007 levels, despite an 11% year-over-year decline in revenue. Wabtec’s EBA stems from its ability to help its customers reduce fuel costs through greater efficiencies in both locomotive and rail network operations. That sort of clear payback on investment is desirable to its customers during all phases of the economic cycle, and thus Wabtec’s EBA acts as an additional factor that helps drive consistency in its results over time. Other positive contributors to performance during the period included Apple, ARM Holdings, Google and Trimble Navigation. In each case, strong fundamental results supplemented by the positive impact of each firm’s EBA drivers helped to drive returns during the period. Chart Industries and Clean Harbors were our two most significant detractors from performance during the period. Chart was a new position during the period, and our thesis revolved around the firm’s potential role in the growth of the liquefied natural gas (LNG) market. LNG is cheaper and more environmentally friendly than diesel fuel in many applications, and Chart is a highly regarded player in the LNG infrastructure market. However, Chart fell short of expectations in the third quarter and lowered its forward guidance due to a projected slowdown in China, a key expansion market for the company. (We exited our position in Chart in early 2014, subsequent to the period covered in this report.) Clean Harbors also lowered guidance due to weak project execution as well as commodity pricing pressure. We have been disappointed in management’s strategy to acquire a variety of cyclical businesses in an effort to increase utilization within its hazardous-waste facilities; we believe this strategy has negatively impacted its business model and exited the stock during the period. Waters was an additional detractor from performance during the period. We are still attracted to Waters’ strong leadership position in the liquid chromatography industry, and despite a temporary end-market slowdown, our investment thesis and our position in the stock remain intact. In addition to Chart Industries, we added Rockwood Holdings, A.O. Smith and Visa to the portfolio. Rockwood Holdings recently transformed its business model by divesting many non-core businesses and entering into a joint venture to secure significant lithium assets in Australia. The company is now the world’s largest supplier of lithium concentrate, a key input for electric and hybrid vehicle batteries as well as a wide variety of ceramics, pharmaceutical and consumer-electronics markets. A.O. Smith is a leading manufacturer of energy-efficient water-heating products that is also building a water-treatment solutions business that has produced promising results in emerging markets. The firm is well-positioned for a rebound in U.S. construction, and we believe that it can build significantly on its initial penetration into China and India’s residential markets. Visa holds an www.brownadvisoryfunds.com 35 Brown Advisory Sustainable Growth Fund A Message to Our Shareholders December 31, 2013 enviable position as one of the two titans in the electronic payments industry, and we believe it also has an unparalleled capability to leverage its network into emerging economies. These markets are a growth opportunity for Visa as they often lack traditional payment infrastructure but have a high mobile-phone penetration rate. Visa can use those mobile phones to deliver financial services electronically. Since Visa’s network is interoperable across telecommunications networks and political borders, Visa can do what telecoms and local banks cannot: connect individuals and governments to a global payments settlement system. We exited our positions in Acuity Brands, Church & Dwight, IBM and Clean Harbors in order to make room for these new positions that we believe offer more favorable prospects. We believe that companies with strong fundamentals combined with EBA drivers are not only good for the environment but good for businesses, their customers and shareholders. We believe that our focus on identifying companies with these particular attributes can help us produce attractive performance for shareholders over time. Sincerely, Karina Funk Portfolio Manager David Powell Portfolio Manager Past performance is not a guarantee of future results. Mutual fund investing involves risk. Principal loss is possible. The Fund’s investment focus on environmental factors could cause it to make or avoid investments that could result in the Fund underperforming similar funds that do not have an environmental focus. Investments in smaller capitalization companies generally carry greater risk than is customarily associated with larger companies for various reasons such as narrower markets, limited financial resources and less liquid stock. Investments in foreign securities entail certain risks not associated with investments in domestic securities, such as volatility of currency exchange rates, and in some cases, political and economic instability and relatively illiquid markets. These risks are greater for investments in emerging markets. Fund holdings and sector allocations are subject to change and should not be considered a recommendation to buy or sell any security. For a complete list of fund holdings, please refer to the Schedule of Investments provided in this report. Definitions for terms and indices are provided in the Glossary of Terms. www.brownadvisoryfunds.com 36 Brown Advisory Sustainable Growth Fund Schedule of Investments December 31, 2013 (Unaudited) Shares Security Description Value $ Common Stocks — 97.7% Consumer Discretionary — 16.8% BorgWarner, Inc. Chipotle Mexican Grill, Inc.* LKQ Corp.* Nike, Inc. Starbucks Corp. TJX Companies, Inc. Consumer Staples — 2.1% Whole Foods Market, Inc. Health Care — 4.4% Cerner Corp.* Waters Corp.* Industrials — 33.1% A.O. Smith Corp. Canadian National Railway Co. Chart Industries, Inc.* Cummins, Inc. Danaher Corp. IHS, Inc.* J.B. Hunt Transport Services, Inc. Middleby Corp.* Pall Corp. Stericycle, Inc.* Verisk Analytics, Inc.* Wabtec Corp. Information Technology — 31.9% Accenture PLC ANSYS, Inc.* Apple, Inc. Arm Holdings PLC ADR EMC Corp. Google, Inc.* Intuit, Inc. QUALCOMM, Inc. Salesforce.com, Inc.* Trimble Navigation, Ltd.* Visa, Inc. Materials — 9.4% Ecolab, Inc. Praxair, Inc. Rockwood Holdings, Inc. Total Common Stocks (Cost $145,252,687) Short-Term Investments — 2.2% Money Market Funds — 2.2% DWS Cash Account Trust — Government & Agency Securities Portfolio, 0.03%# Total Short-Term Investments (Cost $4,684,061) Total Investments — 99.9% (Cost $149,936,748) Other Assets in Excess of Liabilities — 0.1% NET ASSETS — 100.0% $ SECTOR ALLOCATION % of Net Assets Industrials 33.1% Information Technology 31.9% Consumer Discretionary 16.8% Materials 9.4% Health Care 4.4% Money Market Funds 2.2% Consumer Staples 2.1% Other Assets and Liabilities 0.1% 100.0% ADR — American Depositary Receipt * Non-Income Producing # Annualized seven-day yield as of December 31, 2013. The accompanying notes are an integral part of these financial statements. www.brownadvisoryfunds.com 37 Brown Advisory Tax Exempt Bond Fund A Message to Our Shareholders December 31, 2013 Dear Shareholder: During the six-month period ended December 31, 2013, the Brown Advisory Tax Exempt Bond Fund (the “Fund”) declined 0.03% in value. During the same period, the Barclays 1-10 Year Blended Municipal Bond Index (the “Index”), the Fund’s Benchmark, increased 1.04%. The municipal bond market struggled through numerous headwinds during the period, including investors’ fears regarding the “tapering” of the Federal Reserve’s quantitative easing program, rising interest rates, negative headlines regarding the financial health of Detroit and Puerto Rico, and record outflows from municipal bond mutual funds. These outflows exacerbated the negative movement in municipal bond values, as many fund managers were forced to liquidate holdings into a market with lackluster demand. During this “risk off” period, investors poured money into shorter-maturity bonds, especially three-year to five-year maturities, in an attempt to temper volatility. We have been underweight this part of the yield curve; valuations appear particularly unappealing. This curve positioning detracted from relative performance for the second half of 2013, but we believe that the broad market’s move into these shorter securities during the period may prove to be particularly ill-timed. We have also maintained an overweight in revenue-backed issues compared to the Index. As municipal credit spreads widened during the period due to the factors mentioned above, these revenue-backed positions suffered and detracted from relative performance. However, we believe that broad credit quality across the municipal market is improving, not eroding, and that the adverse movement in credit spreads was the result of temporary technical weakness and not widespread credit deterioration. The Fund had an increase of net assets from shareholder activity of slightly more than $5 million during the period. This mitigated the need for us to sell positions at an undesirable moment, which can occur during periods of fund outflows, and it affords us the opportunity to take advantage of market dislocations by purchasing bonds at what we believe are attractive valuations. We believe that our core philosophy of seeking bonds that are underpriced on a fundamental basis puts us in a strong position going forward. Sincerely, Stephen M. Shutz, CFA Portfolio Manager Past performance is not a guarantee of future results. Mutual fund investing involves risk. Principal loss is possible. The Fund is non-diversified, meaning it may invest in fewer individual holdings than a diversified fund. Therefore, the Fund is more exposed to individual stock volatility than a diversified fund. Investments in debt securities typically decrease in value when interest rates rise. This risk is usually greater for longer-term debt securities. Investments in lower-rated and non-rated securities present a greater risk of loss to principal and interest than higher-rated securities. Municipal securities are subject to adverse political or economic factors, including changes in the tax law. Income from tax-exempt funds may be subject to state and local taxes and a portion of income may be subject to the federal and/or state alternative minimum tax for certain investors. Federal income tax rules will apply to any capital gains distribution. Fund holdings and sector allocations are subject to change and should not be considered a recommendation to buy or sell any security. For a complete list of fund holdings, please refer to the Schedule of Investments provided in this report. Definitions for terms and indices are provided in the Glossary of Terms. www.brownadvisoryfunds.com 38 Brown Advisory Tax Exempt Bond Fund Schedule of Investments December 31, 2013 (Unaudited) Par Value Security Description Rate Maturity Value $ Municipal Bonds — 96.2% General Obligation Bonds — 22.7% Chicago Illinois % 01/01/2020 Chicago Illinois %~ 01/01/2023 Chicago Illinois City Colleges %~ 01/01/2030 City of Leawood Improvement Series A % 09/01/2014 De Soto Texas Independent School District % 08/15/2016 Honolulu Hawaii City & County % 08/01/2016 Illinois State % 07/01/2016 Johnson County Unified School District No 229 Blue Valley % 10/01/2014 Las Vegas Water District — Water Bonds Series B % 06/01/2016 Louisville & Jefferson County Kentucky % 04/01/2015 Mecklenburg County North Carolina % 12/01/2015 Metropolitan Government of Nashville & Davidson County — District Energy System Tax Refunding Series A % 10/01/2015 Midland Texas Independent School District % 02/15/2015 New York New York % 08/01/2016 New York New York Series J % 08/01/2016 New York New York Callable 8/1/2023 @ 100^ % 08/01/2026 North Central Wisconsin Technical College District Promissory Notes % 09/01/2014 Ohio State Third Frontier % 11/01/2014 Oxford Alabama Series B % 09/01/2014 Richardson Texas independent School District % 02/15/2015 State of Georgia % 07/01/2015 State of Maryland % 08/01/2015 State of South Carolina % 04/01/2015 State of Wisconsin Series A % 05/01/2015 Refunded Bonds — 17.1% Arizona State University Callable 03/01/2015 @ 100^ % 09/01/2023 Arizona State University Callable 9/1/2014 @ 100^ % 09/01/2024 Blue Mountain School District Callable 10/01/2014 @ 100^ % 10/01/2026 Colorado State Department of Corrections Callable 03/01/2016 @ 100^ % 03/01/2018 Fairfax County Water Authority Callable 04/01/2015 @ 100^ % 04/01/2030 Garden State Preservation Trust — Open Space & Farmland Preservation Series A, Callable 11/01/2015 @ 100^ % 11/01/2018 Honolulu Hawaii City & County Series B, Callable 7/01/2014 @ 100^ % 07/01/2016 Municipality of Anchorage, Alaska 2005 (Schools) Series A, Callable 03/01/2015 @ 100^ % 03/01/2020 Nevada System of Higher Education Callable 01/01/2016 @ 100^ % 07/01/2026 North Carolina Infrastructure Finance Corp. Callable 02/01/2015 @ 100^ % 02/01/2020 Snohomish County School District No 15 Edmonds Callable 6/1/2016 @ 100^ % 12/01/2019 St. Johns County Florida Water & Sewer Callable 06/01/2014 @ 34.327^ %~ 06/01/2034 Revenue Bonds — 56.4% Alabama 21st Century Authority — Tobacco Settlement Series A % 06/01/2015 Allegheny County Pennsylvania Hospital Development Authority % 10/15/2018 Arizona Health Facilities Authority Hospital — Phoenix Children’s Hospital Series A % 02/01/2020 Arizona Health Facilities Authority Hospital — Phoenix Children’s Hospital Series A % 02/01/2021 Burke County Development Authority# % 01/01/2040 City of Brownsville Texas Utilities System Revenue Callable 09/01/2023 @ 100^ % 09/01/2027 City of Lincoln — Lincoln Electric System % 09/01/2015 City of Miami Beach Health Facilities Authority — Mount Sinai Medical Center of Florida Callable 11/15/2022 @ 100^ % 11/15/2025 City of Miami Beach Health Facilities Authority Hospital Refunding — Mount Sinai Medical Center of Florida % 11/15/2021 The accompanying notes are an integral part of these financial statements. www.brownadvisoryfunds.com 39 Brown Advisory Tax Exempt Bond Fund Schedule of Investments December 31, 2013 (Unaudited) Par Value Security Description Rate Maturity Value $ Municipal Bonds — (Continued) Revenue Bonds — (Continued) City of Philadelphia — Water & Wastewater % 12/15/2014 Cobb County Georgia Kennestone Hospital Revenue Anticipation Certificates Callable 4/1/2023 @ 100^ % 04/01/2028 Collier County Florida — Gas Tax Callable 6/1/2020 @ 100^ % 06/01/2021 Colorado Health Facilities Authority — Covenant Retirement Communities % 12/01/2020 Colorado Health Facilities Authority Revenue — Covenant Retirement Communities, Inc. Series A, Callable 12/01/2022 @ 100^ % 12/01/2027 Connecticut State Health & Education Facilities Authority — Bridgeport Hospital Series D % 07/01/2020 Cook County Illinois % 11/15/2016 Cook County Sales Tax Revenue % 11/15/2015 County of Broward Florida Airport System Revenue % 10/01/2021 County of Broward Florida Airport System Revenue % 10/01/2023 Dallas/Fort Worth International Airport Joint Revenue Improvement Bond % 11/01/2021 Deltona Florida Utility System Revenue Callable 10/01/2023 @ 100^ % 10/01/2024 Denver Colorado Urban Renewal Authority Revenue Bonds Callable 12/01/2022 @ 100^ % 12/01/2025 Denver Colorado Urban Renewal Authority Tax Increase Revenue Bonds Callable 12/01/2022 @ 100^ % 12/01/2023 Illinois Finance Authority Northwestern Memorial Callable 8/15/2022 @ 100^ % 08/15/2033 Illinois Housing Development Authority Series A, Callable 1/1/2023 @ 100^ % 06/01/2043 Indiana Finance Authority % 02/01/2015 Indiana Finance Authority — First Lien Wastewater Utility Series A % 10/01/2016 Indiana Finance Authority Hospital Revenue Community Health Network Series A % 05/01/2023 Indianapolis Local Public Improvement Bond Bank Refunding Series B % 02/01/2016 Iowa Finance Authority Health Care Facilities Revenue Callable 7/1/2023 @ 100^ % 07/01/2028 Iowa Finance Authority Health Facilities — Mercy Medical Center Project Callable 08/15/2022 @ 100^ % 08/15/2026 Jurupa California Public Financing Authority Special Tax Revenue Bonds % 09/01/2023 Lower Colorado River Authority Series B % 05/15/2018 Lower Colorado River Authority^ % 05/15/2028 Metropolitan Government of Nashville & Davidson County Electric System Series A % 05/15/2016 Metropolitan Transit Authority New York^ % 11/15/2024 Miami-Dade County Florida Transit System Sales Surtax Callable 07/01/2022 @ 100^ % 07/01/2023 Monroe County Georgia Development Authority Pollution Revenue Bonds# % 01/01/2039 Montgomery County Higher Education & Health Authority — Abington Memorial Hospital Obligated Group Series A, Callable 06/01/2022 @ 100^ % 06/01/2024 New Jersey Health Care Facilities Financing Authority — Barnabas Health Issue Callable 07/01/2022 @ 100^ % 07/01/2023 New Jersey Health Care Facilities Financing Authority — Barnabas Health Issue Callable 07/01/2022 @ 100^ % 07/01/2024 New Jersey Health Care Facilities Financing Authority — Barnabas Health Issue Callable 07/01/2022 @ 100^ % 07/01/2026 New Mexico State Mortgage Finance Authority Callable 6/1/2023 @ 100^ % 07/01/2043 New York State Dormitory Authority % 02/15/2016 New York State Environmental Facilities Corp. % 06/15/2015 New York State Thruway Authority Personal Income Tax Revenue Bonds Callable 3/15/2023 @ 100^ % 03/15/2024 Pennsylvania Economic Development Financing Revenue Bonds % 07/01/2015 Philadelphia Pennsylvania Water & Wastewater % 06/15/2016 Philadelphia Pennsylvania Water & Wastewater % 11/01/2019 Pittsburgh Water & Sewer Authority % 09/01/2016 Puerto Rico Sales Tax Financing Corp. Revenue Bonds % 08/01/2019 Puerto Rico Sales Tax Financing Corp. Revenue Bonds Series A, Callable 8/1/2019 @ 100^ % 08/01/2023 Puerto Rico Sales Tax Financing Corp. Revenue Bonds First Subseries A-1 %~ 08/01/2024 Puerto Rico Sales Tax Financing Corp. Revenue Bonds Series A, Callable 8/1/2019 @ 100^ % 08/01/2024 Purdue University Student Fee Series AA % 07/01/2014 Rhode Island Clean Water Finance Agency — Water Pollution Control Series B % 10/01/2015 Sedgwick County Public Building Commission % 02/01/2015 The accompanying notes are an integral part of these financial statements. www.brownadvisoryfunds.com 40 Brown Advisory Tax Exempt Bond Fund Schedule of Investments December 31, 2013 (Unaudited) Par Value/Shares Security Description Rate Maturity Value $ Municipal Bonds — (Continued) Revenue Bonds — (Continued) State of Illinois Department of Employment Security — Unemployment Insurance Fund Building Receipts Series A % 06/15/2016 State of Nevada Unemployment Compensation % 06/01/2016 Tobacco Settlement Financing Corp. % 06/01/2017 Tobacco Settlement Financing Corp. Callable 6/1/2017 @ 100^ % 06/01/2018 Tobacco Settlement Financing Corp. Louisiana Revenue Bonds % 05/15/2019 Tucson Arizona Water System Revenue Bonds % 07/01/2015 Tyler Health Facilities Development Corporation — Mother Frances Hospital Regional Health Care Center Callable 07/01/2021 @ 100^ % 07/01/2022 University of Colorado Hospital Authority Series A, Callable 11/15/2022 @ 100^ % 11/15/2036 Wisconsin Health & Educational Facilities Authority — Froedtert Health, Inc. Obligated Group Series A, Callable 10/01/2022 @ 100^ % 04/01/2032 Wisconsin State Health & Higher Education Aspirus, Inc. % 08/15/2023 Total Municipal Bonds (Cost $162,289,382) Short-Term Investments — 5.4% Money Market Fund — 5.4% DWS Cash Account Trust — Tax-Exempt Portfolio, 0.01%* Total Short-Term Investments (Cost $8,919,700) Total Investments — 101.6% (Cost $171,209,082) Liabilities in Excess of Other Assets — (1.6)% ) TOTAL NET ASSETS — 100.0% $ PORTFOLIO HOLDINGS % of Net Assets Revenue Bonds 56.4% General Obligation Bonds 22.7% Refunded Bonds 17.1% Money Market Funds 5.4% Other Assets and Liabilities (1.6)% 100.0% ^ Continuously callable with 30 days notice. # Variable rate security.Rate disclosed is as of December 31, 2013. ~ Zero coupon bond. Rate disclosed is yield to maturity as of December 31, 2013. * Annualized seven-day yield as of December 31, 2013. The accompanying notes are an integral part of these financial statements. www.brownadvisoryfunds.com 41 Brown Advisory Emerging Markets Fund A Message to Our Shareholders December 31, 2013 Dear Shareholder: During the six-month period ended December 31, 2013, the Brown Advisory Emerging Markets Fund Institutional Shares (the “Fund”) increased by 2.78%.The Fund’s benchmark, the MSCI Emerging Markets Index, increased by 7.70%. The second half of 2013 saw continued volatility and a decline in emerging markets. Due to fears of diminishing liquidity from U.S. Federal Reserve tapering, markets experienced outflows from positions in currency, bond and equity markets. There were some large moves in stock markets. India is a good example; investor complacency there gave way to fear, which then gave way to optimism. The Indian market ended up near its historic high in local currency terms. An election in 2014 may allow a more radical, reform-minded government to be elected. In addition to the election in India, there are elections in Indonesia, South Africa, Turkey and Brazil in 2014. There is a lot at stake given that many of the countries mentioned have fragile economies that suffered in 2013. Superficially, emerging markets look inexpensive, but in reality valuations across the emerging market spectrum vary considerably. We believe that the best new opportunities likely lie in the more overlooked areas of the market, but good stock picking is important when investing in suchsectors (textiles, long term insurance and industrials, for example) as they are often complicated or under-researched. We suspect that current trends will continue for a while, and for dividend growth investors, emerging markets still contain some headwinds. With this in mind, we believe that the Fund has a mixture of good value quality companies as well as the more perennial positions. One area of the market, consumer staples, is particularly expensive and we have been reducing our exposure to those stocks. From an individual stock perspective, our holdings in Indonesia, Semen Gresik and Tambang Batubara Bukit Asam (PTBA), declined due to a combination of poor market sentiment, currency weakness and, in the case of PTBA, weak execution. The -29.4% market return in Indonesia, and the Fund’s relative overweight there (4.8% of the portfolio) hurt our performance. The biggest detractor for us at the country level was our relatively low allocation to China and our somewhat defensive positioning within that country (China Mobile and AAC Technologies). Based on attribution analysis, over one-third of our underperformance in period relates to China. We are still concerned about currency and the health of the Chinese banking sector, so we will keep the portfolio away from banks, construction companies and other cyclicals in China. Finally, the Chilean market returned -13.0% during the period, and the Fund’s overweight in Chile relative to the benchmark was an additional drag on performance. However, there were a number of bright spots during a difficult period for the Fund. NCSOFT, the Korean online gaming company, rose 68.9% over the period. Our financial-sector holdings advanced broadly, adding significantly to our overall return; notable performers were Polish firms Bank Pekao and Powszechny Zaklad Ubezpieczen, Malaysian firm Public Bank and the National Bank of Abu Dhabi. Portfolio activity was limited during the period. We sold Siam Commercial Bank (rising NPLs and debt concerns), Tiger Brands (disposal of a residual position) and Semen Gresik (expensive valuation and concerns regarding end-market demand), while adding two new positions, Nexen Tire, the Korean tire manufacturer, and Axis Bank of India. In keeping with our strategy, we will seek out what we believe are quality stocks with the potential for growing dividend streams, and attempt to position the Fund towards value and away from what we view as some of the more expensive consumer staples and quality names. Sincerely, Edward Lam Portfolio Manager www.brownadvisoryfunds.com 42 Brown Advisory Emerging Markets Fund A Message to Our Shareholders December 31, 2013 Past performance is not a guarantee of future results. Mutual fund investing involves risk. Principal loss is possible. Investments in foreign securities entail certain risks not associated with investments in domestic securities, such as volatility of currency exchange rates, and in some cases, political and economic instability and relatively illiquid markets. These risks are greater for investments in emerging markets. Derivatives may involve certain costs and risks such as liquidity, interest rate, market, credit, management, and the risk that a position could not be closed when most advantageous. Investing in derivatives could lose more than the amount invested. The Fund invests in smaller companies which carry greater risk than is associated with larger companies for various reasons, such as narrower markets, limited financial resources and less liquid stock. The Fund may invest in ETFs, which may trade at a discount to the aggregate value of the underlying securities and although expense ratios for ETFs are generally low, frequent trading of ETFs by the Fund can generate brokerage expenses. Multi-investment management styles may lead to higher transaction expenses compared to single investment management styles. Outcomes depend on the skill of the sub-advisor and the advisor and the allocation of assets among them. Fund holdings and sector allocations are subject to change and should not be considered a recommendation to buy or sell any security. For a complete list of fund holdings, please refer to the Schedule of Investments provided in this report. Definitions for terms and indices are provided in the Glossary of Terms. www.brownadvisoryfunds.com 43 Brown Advisory Emerging Markets Fund Schedule of Investments December 31, 2013 (Unaudited) Shares Security Description Value $ Common Stocks — 93.1% Brazil — 4.1% Cielo S.A. Natura Cosmeticos S.A. Souza Cruz S.A. Chile — 7.4% AFP Habitat S.A.† Aguas Andinas S.A. Cia Cervecerias Unidas S.A. Inversiones Aguas Metropolitan China — 7.8% AAC Technologies Holdings, Inc. China Mobile Ltd. Finland — 3.1% Nokian Renkaat Indonesia — 2.8% Tambang Batubara Bukit Asam Telekomunikasi Indonesia Korea — 13.9% KT&G Corp. NCSoft Corp. Nexen Tire Corp. Samsung Electronic Luxembourg — 2.4% Millicom International Cellular Malaysia — 6.3% British American Tobacco Malayasia Berhad Public Bank BHD Top Glove Corp. Morocco — 1.3% Maroc Telecom S.A. Philippines — 7.1% Aboitiz Power Corp. Metropolitan Bank & Trust Philippine Long Distance Corp. Poland — 6.6% Bank Pekao S.A. Powszechny Zaklad Ubezpieczen South Africa — 8.3% Foschini Group Ltd. Nampak Ltd. Sanlam Ltd. Shoprite Holding Ltd. Taiwan — 8.5% Far EasTone Telecommunications Formosa International Hotels President Chain Store Corp. Taiwan Semiconductor Manufacturing Co. Turkey — 8.3% Aksa† Anadolu Hayat Emeklilik AS† Turkiye Sise Ve Cam Fabrikalari United Arab Emirates — 5.2% First Gulf Bank National Bank Abu Dhabi† Total Common Stocks (Cost $138,221,574) Preferred Stocks — 2.1% Brazil — 2.1% AES Tiete S.A. Total Preferred Stocks (Cost $4,136,950) Exchange Traded Funds — 3.3% India — 3.3% iShares MSCI India ETF* iShares S&P India Nifty 50 Index Fund Total Exchange Traded Funds (Cost $4,874,307) Short-Term Investments — 1.8% Money Market Funds — 1.8% DWS Cash Account Trust — Government & Agency Securities Portfolio, 0.03%# Total Short-Term Investments (Cost $2,636,790) Total Investments — 100.3% (Cost $149,869,621) Liabilities in Excess of Other Assets — (0.3)% ) NET ASSETS — 100.0% $ The accompanying notes are an integral part of these financial statements. www.brownadvisoryfunds.com 44 Brown Advisory Emerging Markets Fund Schedule of Investments December 31, 2013 (Unaudited) COUNTRY ALLOCATION % of Net Assets Korea 13.9% Taiwan 8.5% Turkey 8.3% South Africa 8.3% China 7.8% Chile 7.4% Philippines 7.1% Poland 6.6% Malaysia 6.3% Brazil 6.2% United Arab Emirates 5.2% India 3.3% Finland 3.1% Indonesia 2.8% Luxembourg 2.4% Money Market Funds 1.8% Morocco 1.3% Other Assets and Liabilities (0.3)% 100.0% * Non-Income Producing † All or a portion of this security is considered illiquid. At December 31, 2013, the total market value of securities considered illiquid was $9,972,385 or 6.6% of net assets. # Annualized seven-day yield as of December 31, 2013. The accompanying notes are an integral part of these financial statements. www.brownadvisoryfunds.com 45 Brown Advisory Strategic European Equity Fund A Message to Our Shareholders December 31, 2013 Dear Shareholder: The Brown Advisory Strategic European Equity Fund launched on October 21, 2013.From the Fund’s inception through December 31, 2013, the Brown Advisory Strategic European Equity Fund Institutional Shares (the “Fund”) increased 2.10% in value. During the same period, the MSCI Europe Index (the “Index”), the Fund’s Benchmark, increased 3.81%. During the period, and especially the month of October, we saw a strong recovery rally in many areas of the market where the Fund was less exposed, in particular to eurozone deep cyclicals and financials. Our underweight positions in European banks and energy hurt relative results; these are sectors where most companies do not fit our structural growth and competitive advantage requirements. In addition, the consumer staples sector lagged the broader market, and our holdings in Heineken, British American Tobacco and Pernod Ricard underperformed. These companies are exposed to emerging markets and trended down in sympathy with the consumption slowdown in the region. The strong upturn in eurozone stocks and in particular the region’s peripheral equity markets presented another headwind for the Fund’s relative performance. Ireland, Spain and Italy were among the top-performing countries in the fourth quarter as investors sought exposure with the expectation of earnings recovery. While companies such as portfolio holdings SKF, Atlas Copco or Legrand should benefit from a global recovery as much as from a eurozone recovery, these stocks were laggards during the period. Companies that are seen as potential self-help candidates, such as Siemens, did much better. We think that these recent market developments are based more on sentiment than on fundamentals, and we continue to favor Legrand, Atlas Copco and SKF as better investment opportunities. On the positive side, top contributors to relative returns during the period included DSV, Spectris and Assa Abloy, all of which were seen by the market as benefiting from an improving European economy. We reviewed our holdings during the period and added to stocks that have sold off and where our investment thesis remains intact. Examples of that are British American Tobacco, Atlas Copco and Heineken. We reduced our holding in MTU Aero Engines based on concerns that the company’s long-term business strategy might hurt medium-term margins and free cash flow. While we continue to believe that the company is well-positioned, we now expect the benefits of the company’s strategy to pay off later than we originally expected. We also exited our position in Inditex during the period based on valuation. Lastly, we initiated a position in UBS since we believe that the company’s shift away from investment banking to focus on the wealth and asset management business should provide for attractive growth opportunities. We see 2014 as an important year of reckoning. Companies will have to deliver on the hopes for a broad earnings recovery. We think that stock picking will be extremely important. We believe stocks that disappoint will be hit hard, while those companies that are going to deliver or continue to deliver should do well. We see quite a significant disconnect between valuations in the peripheral areas of Europe (e.g., Italy and Spain), where investor demand and expectations have driven stock prices higher despite a lack of notable improvements in earnings revisions, and the core area of Europe (Germany, Sweden, etc.) where valuations do not seem to fully price in the level of expected earnings. Sincerely, C. Dirk Enderlein, CFA Portfolio Manager www.brownadvisoryfunds.com 46 Brown Advisory Strategic European Equity Fund A Message to Our Shareholders December 31, 2013 Past performance is not a guarantee of future results. Mutual fund investing involves risk.Principal loss is possible.Investments focused in a single geographic region may be exposed to greater risk than investments diversified among various geographies.Investments in foreign securities entail certain risks not associated with investments in domestic securities, such as volatility of currency exchange rates, and in some cases, political and economic instability and relatively illiquid markets.These risks are greater in emerging markets.Investments in smaller and medium capitalization companies generally carry greater risk than is customarily associated with larger companies for various reasons such as narrower markets, limited financial resources and less liquid stock.The Fund may invest in ETFs, which may trade at a discount to the aggregate value of the underlying securities and although expense ratios for ETFs are generally low, frequent trading of ETFs by the Fund can generate brokerage expenses.The value of investments in REITs may change in response to changes in the real estate market such as declines in the value of real estate, lack of available capital or financing opportunities, and increases in property taxes or operating costs.Derivatives involve risks different from, and in certain cases, greater than the risks presented by more traditional investments.Investors will indirectly bear the principal risks and its share of the fees and expenses of the Fund’s investment in other Investment Companies. Fund holdings and sector allocations are subject to change and should not be considered a recommendation to buy or sell any security. For a complete list of fund holdings, please refer to the Schedule of Investments provided in this report. Definitions for terms and indices are provided in the Glossary of Terms. www.brownadvisoryfunds.com 47 Brown Advisory Strategic European Equity Fund Schedule of Investments December 31, 2013 (Unaudited) Shares Security Description Value $ Common Stocks — 97.2% Belgium — 4.3% Anheuser-Busch InBev NV UCB SA Denmark — 2.7% DSV A/S Finland — 1.9% Kone OYJ France — 13.4% Bureau Veritas SA Dassault Systemes Edenred Legrand SA Pernod Ricard SA Sanofi Zodiac Aerospace Germany — 10.8% Adidas AG Bertrandt AG* ElringKlinger AG Gerry Weber International AG Hugo Boss AG Infineon Technologies AG MTU Aero Engines Holdings AG Norma Group SE* Pfeiffer Vacuum Technology AG ProSiebenSat.1 Media AG Italy — 0.6% DiaSorin SpA Luxembourg — 0.6% RTL Group SA Netherlands — 4.5% ASML Holding NV Heineken NV Portugal — 0.8% Jeronimo Martins SGPS SA Sweden — 13.3% Alfa Laval AB Assa Abloy AB Atlas Copco AB Axis Communications AB SKF AB Trelleborg AB Switzerland — 15.9% Belimo Holding AG* Cie Financiere Richemont SA Geberit Ag Inficon Holding AG* Julius Baer Group Ltd. LEM Holding SA* Lindt & Spruengli AG Roche Holding AG SGS SA Swatch Group AG Tecan Group AG UBS AG United Kingdom — 28.4% Babcock International Group PLC British American Tobacco PLC Capita PLC Compass Group PLC Croda International PLC Diageo PLC Halma PLC Intertek Group PLC Jardine Lloyd Thompson Group PLC Prudential PLC Reckitt Benckiser Group PLC Renishaw PLC Spectris PLC Spirax-Sarco Engineering PLC SuperGroup PLC* Victrex PLC WH Smith PLC Whitbread PLC Total Common Stocks (Cost $126,373,584) The accompanying notes are an integral part of these financial statements. www.brownadvisoryfunds.com 48 Brown Advisory Strategic European Equity Fund Schedule of Investments December 31, 2013 (Unaudited) Shares Security Description Value $ Short-Term Investments — 3.2% Money Market Funds— 3.2% DWS Cash Account Trust — Government & Agency Securities Portfolio, 0.03%# Total Short-Term Investments (Cost $4,277,594) Total Investments — 100.4% (Cost $130,651,178) Liabilities in Excess of Other Assets — (0.4)% ) NET ASSETS — 100.0% $ COUNTRY ALLOCATION % of Net Assets United Kingdom 28.4% Switzerland 15.9% France 13.4% Sweden 13.3% Germany 10.8% Netherlands 4.5% Belgium 4.3% Money Market Funds 3.2% Denmark 2.7% Finland 1.9% Portugal 0.8% Italy 0.6% Luxembourg 0.6% Other Assets and Liabilities (0.4)% 100.0% * Non-Income Producing # Annualized seven-day yield as of December 31, 2013. The accompanying notes are an integral part of these financial statements. www.brownadvisoryfunds.com 49 Brown Advisory Mortgage Securities Fund A Message to Our Shareholders December 31, 2013 Dear Shareholder: The Brown Advisory Mortgage Securities Fund was launched on December 26, 2013. The fund seeks to maximize total return consistent with preservation of capital through a portfolio of fixed income instruments related to residential mortgage-backed securities (“MBS”). The primary emphasis of the portfolio is on securities guaranteed by a government-sponsored entity. We evaluate the attractiveness, income potential and price appreciation potential of potential holdings based on several factors, including but not limited to our view on interest rates, interest rate volatility and mortgage prepayment trends (including the pace of refinancing activity and the overall mobility of homeowners). These factors are applied across the market broadly in determining the coupon rates and maturities that we want to emphasize at any given time. More important, we consider these factors as we perform analysis at the individual security level, analyzing the specific characteristics of a given pool of MBS or similarly structured securities. As of this writing, we believe that there is attractive upside/downside balance to be found in various corners of the mortgage market. Here is one example of many: We are attracted to pools of loans that offer some form of protection against refinancings in a falling-rate environment, but where the underlying mortgage rates are only slightly above current market averages. (Protection against refinancing is generally beneficial for investors—if a mortgage is prepaid, then it ends up producing less cash flow over its lifetime than initially expected.) Currently, the market is not attaching much value to the favorable protection characteristics in these instances, so if rates rise, we believe that these bonds can perform on par with other mortgages. However, if rates fall (the most common driver of increasing refinancing activity), we believe that these refinancing-protected pools will perform extremely well relative to non-protected pools. We also are finding attractive securities in the municipal housing bond market. These are pools of loans that are originated through local-government agencies, generally either to lower-income families or for home purchases in select neighborhoods. While these bonds carry the same backing from Fannie Mae, Freddie Mac or the U.S. Department of Housing as a typical mortgage-backed security, they often trade at attractive discounts, mostly because of liquidity. These are just a few examples of where we are focusing our investments. We believe that this selective approach has the potential to produce attractive performance over time. Sincerely, Thomas D.D. Graff, CFA Portfolio Manager Past performance is not a guarantee of future results. Mutual fund investing involves risk. Principal loss is possible. Investments in debt securities typically decrease in value when interest rates rise. This risk is usually greater for longer-term debt securities. Investments in Asset-Backed and Mortgage-Backed securities include additional risks that investor should be aware of including credit risk, prepayment risk, possible illiquidity and default, as well as increased susceptibility to adverse economic developments. Certain fixed income securities held by the Fund may be difficult (or impossible) to sell at the time and at the price the Adviser would like. As a result, the Fund may have to hold these securities longer than it would like and may forego other investment opportunities. Issuers may experience an acceleration in prepayments of mortgage loans or other receivables backing the issuers’ fixed income securities when interest rates decline, which can shorten the maturity of the security, force the Fund to invest in securities with lower interest rates, and reduce the Fund’s return. Issuers may decrease prepayments of principal when interest rates increase, extending the maturity of a fixed income security and causing the value of the security to decline. Fund holdings and sector allocations are subject to change and should not be considered a recommendation to buy or sell any security. For a complete list of fund holdings, please refer to the Schedule of Investments provided in this report. Definitions for terms and indices are provided in the Glossary of Terms. www.brownadvisoryfunds.com 50 Brown Advisory Mortgage Securities Fund Schedule of Investments December 31, 2013 (Unaudited) Par Value Security Description Rate Maturity Value $ Mortgage Backed Securities — 41.7% Federal Home Loan Banks, Series MI-2017^ % 01/25/2017 Federal Home Loan Banks, Series SB-2016^ % 12/23/2016 FHLMC PC, Pool# G1-1357 % 01/01/2018 FHLMC PC, Pool# E0-1488 % 10/01/2018 FHLMC PC, Pool# C9-0242 % 12/01/2018 FHLMC PC, Pool# G1-1778 % 10/01/2020 FHLMC PC, Pool# G1-1924 % 03/01/2021 FHLMC PC, Pool# C9-0428 % 03/01/2021 FHLMC PC, Pool# J0-1540 % 04/01/2021 FHLMC PC, Pool# G1-2110 % 06/01/2021 FHLMC PC, Pool# G1-2522 % 02/01/2022 FHLMC PC, Pool# G1-2600 % 03/01/2022 FHLMC PC, Pool# G1-2710 % 07/01/2022 FHLMC PC, Pool# 84-5640# % 08/01/2023 FHLMC PC, Pool# G1-3584 % 06/01/2024 FHLMC PC, Pool# J1-0467 % 08/01/2024 FHLMC PC, Pool# J1-1196 % 11/01/2024 FHLMC PC, Pool# J2-6518 % 12/01/2028 11 FHLMC PC, Pool# C3-6309 % 02/01/2030 12 FHLMC PC, Pool# G0-1317 % 10/01/2031 23 FHLMC PC, Pool# C5-8701 % 10/01/2031 24 65 FHLMC PC, Pool# G0-1391 % 04/01/2032 75 FHLMC PC, Pool# 1B-0889# % 05/01/2033 FHLMC PC, Pool# 1B-1275# % 10/01/2033 FHLMC PC, Pool# 1J-0203# % 04/01/2035 FHLMC PC, Pool# A4-6671 % 08/01/2035 FHLMC PC, Pool# G0-8079 % 09/01/2035 FHLMC PC, Pool# 1B-3950# % 11/01/2035 FHLMC PC, Pool# 1L-1263# % 03/01/2036 FHLMC PC, Pool# 1J-1317# % 04/01/2036 FHLMC PC, Pool# 1G-2408# % 06/01/2036 FHLMC PC, Pool# 84-7625# % 07/01/2036 FHLMC PC, Pool# G0-2274 % 07/01/2036 FHLMC PC, Pool# A5-9220 % 04/01/2037 FHLMC PC, Pool# 1J-0573# % 08/01/2037 FHLMC PC, Pool# 1B-4292# % 09/01/2038 FHLMC PC, Pool# A8-7434 % 07/01/2039 FHLMC REMIC, Series 3846 % 09/15/2020 FHLMC REMIC, Series 3829 % 05/15/2022 FHLMC REMIC, Series 2692 % 12/15/2022 FHLMC REMIC, Series 3814 % 02/15/2026 FHLMC REMIC, Series 3636 % 08/15/2027 FHLMC REMIC, Series 2586 % 12/15/2032 FHLMC REMIC, Series 3878 % 04/15/2041 FHLMC REMIC, Series 4105# % 09/15/2042 FNMA, Pool# 745504# % 02/01/2016 FNMA, Pool# 576086 % 03/01/2016 FNMA, Pool# 254089 % 12/01/2016 FNMA, Pool# 555013 % 11/01/2017 FNMA, Pool# 725544 % 12/01/2017 FNMA, Pool# 763020 % 08/01/2018 FNMA, Pool# 744697 % 10/01/2018 FNMA, Pool# 725185 % 02/01/2019 FNMA, Pool# 803941# % 11/01/2019 FNMA, Pool# 801904 % 11/01/2019 FNMA, Pool# 255626 % 03/01/2020 The accompanying notes are an integral part of these financial statements. www.brownadvisoryfunds.com 51 Brown Advisory Mortgage Securities Fund Schedule of Investments December 31, 2013 (Unaudited) Par Value Security Description Rate Maturity Value $ Mortgage Backed Securities — (Continued) FNMA, Pool# 889738 % 09/01/2022 FNMA, Pool# 970382 % 03/01/2023 FNMA, Pool# 984075 % 06/01/2023 FNMA, Pool# 303585 % 10/01/2025 FNMA, Pool# 256030 % 11/01/2025 FNMA, Pool# 303713 % 02/01/2026 FNMA, Pool# AJ5336 % 11/01/2026 FNMA, Pool# AP4509 % 09/01/2027 FNMA, Pool# AQ5078 % 12/01/2027 FNMA, Pool# AR7905 % 03/01/2028 FNMA, Pool# 539082 % 08/01/2028 FNMA, Pool# 592751 % 06/01/2031 FNMA, Pool# 625536 % 01/01/2032 FNMA, Pool# 628837 % 03/01/2032 FNMA, Pool# 663238 % 09/01/2032 FNMA, Pool# 555531 % 06/01/2033 FNMA, Pool# 555591 % 07/01/2033 FNMA, Pool# 748643# % 09/01/2033 FNMA, Pool# 555876 % 10/01/2033 FNMA, Pool# 744805# % 11/01/2033 FNMA, Pool# 741373# % 12/01/2033 FNMA, Pool# 764342# % 02/01/2034 FNMA, Pool# 725424 % 04/01/2034 FNMA, Pool# 780488# % 07/01/2034 FNMA, Pool# 735022 % 12/01/2034 FNMA, Pool# 796283 % 12/01/2034 FNMA, Pool# 735263# % 01/01/2035 FNMA, Pool# 821252# % 05/01/2035 FNMA, Pool# 255706 % 05/01/2035 FNMA, Pool# 735580 % 06/01/2035 FNMA, Pool# 836715# % 10/01/2035 FNMA, Pool# 836335# % 10/01/2035 FNMA, Pool# 851372# % 12/01/2035 FNMA, Pool# 256022 % 12/01/2035 FNMA, Pool# 849496 % 12/01/2035 FNMA, Pool# 848817 % 01/01/2036 FNMA, Pool# 256059 % 01/01/2036 FNMA, Pool# 845341 % 01/01/2036 FNMA, Pool# 880371# % 02/01/2036 FNMA, Pool# 865849# % 03/01/2036 FNMA, Pool# 895860# % 04/01/2036 FNMA, Pool# 891332# % 04/01/2036 FNMA, Pool# 872005 % 04/01/2036 FNMA, Pool# 745480# % 04/01/2036 FNMA, Pool# 882017# % 05/01/2036 FNMA, Pool# 901006# % 09/01/2036 FNMA, Pool# 902188# % 11/01/2036 FNMA, Pool# 905690 % 12/01/2036 FNMA, Pool# 888445# % 04/01/2037 FNMA, Pool# 888463# % 05/01/2037 FNMA, Pool# 960392 % 12/01/2037 FNMA, Pool# 933628# % 07/01/2038 FNMA, Pool# 965185# % 09/01/2038 FNMA, Pool# AA7686 % 06/01/2039 FNMA, Pool# AA8449 % 06/01/2039 FNMA, Pool# AC4824# % 10/01/2039 The accompanying notes are an integral part of these financial statements. www.brownadvisoryfunds.com 52 Brown Advisory Mortgage Securities Fund Schedule of Investments December 31, 2013 (Unaudited) Par Value Security Description Rate Maturity Value $ Mortgage Backed Securities — (Continued) FNMA, Pool# AE0881# % 02/01/2041 FNMA, Pool# AH4794 % 02/01/2041 FNMA, Pool# AH6783 % 03/01/2041 FNMA, Pool# AI1170 % 04/01/2041 FNMA, Pool# AJ4245 % 11/01/2041 FNMA, Pool# AR1150 % 01/01/2043 FNMA, Pool# AB9886 % 07/01/2043 FNMA REMIC Trust, Series 2003-122 % 12/25/2018 FNMA REMIC Trust, Series 2012-1 % 12/25/2021 FNMA REMIC Trust, Series 2004-65 % 01/25/2025 FNMA REMIC Trust, Series 2011-18 % 10/25/2025 FNMA REMIC Trust, Series 2003-18 % 09/25/2032 FNMA REMIC Trust, Series 2012-96# % 07/25/2041 FNMA REMIC Trust, Series 2012-10# % 02/25/2042 FNMA REMIC Trust, Series 2012-15# % 03/25/2042 FNMA REMIC Trust, Series 2003-W10 % 06/25/2043 FNMA REMIC Trust, Series 2003-W12 % 06/25/2043 FNMA REMIC Trust, Series 2003-W12 % 06/25/2043 FNMA REMIC Trust, Series 2003-W12 % 06/25/2043 FNMA REMIC Trust, Series 2003-W12 % 06/25/2043 FNMA, Series 1990-105 % 09/25/2020 47 GNMA, Pool# 180963X % 11/15/2016 47 GNMA, Pool# 781403X % 02/15/2017 GNMA, Pool# 198708X % 04/15/2017 GNMA, Pool# 781450 % 06/15/2017 GNMA, Pool# 250287X % 09/15/2017 GNMA, Pool# 595167X % 11/15/2017 GNMA, Pool# 552929X % 12/15/2017 GNMA, Pool# 607669X % 02/15/2018 GNMA, Pool# 594102X % 09/15/2018 GNMA, Pool# 780576X % 12/15/2022 GNMA, Pool# 723460X % 12/15/2024 GNMA, Pool# 780195X % 07/15/2025 GNMA, Pool# 487110 % 04/15/2029 GNMA, Pool# 536231X % 07/15/2030 GNMA, Pool# 571166 % 08/15/2031 GNMA, Pool# 604002X % 02/15/2033 GNMA, Pool# 003426M % 07/20/2033 GNMA, Pool# 701532X % 10/15/2034 GNMA, Pool# 617475X % 04/15/2037 GNMA, Pool# 667337X % 04/15/2037 GNMA, Pool# 004017M % 08/20/2037 GNMA, Pool# 565240X % 09/15/2037 GNMA, Pool# 676322X % 09/15/2037 GNMA, Pool# 646058X % 11/15/2037 GNMA, Pool# 672372 % 11/15/2037 GNMA, Pool# 082512M# % 04/20/2040 GNMA REMIC Trust, Series 201-03 % 01/16/2027 GNMA REMIC Trust, Series 2005-12 % 12/16/2030 GNMA REMIC Trust, Series 2010-159 % 01/16/2033 GNMA REMIC Trust, Series 2003-97 % 03/20/2033 GNMA REMIC Trust, Series 2013-55 % 05/16/2034 GNMA REMIC Trust, Series 2011-6 % 01/16/2035 GNMA REMIC Trust, Series 2010-32 % 03/20/2036 GNMA REMIC Trust, Series 2010-124 % 05/16/2037 GNMA REMIC Trust, Series 2010-2 % 01/20/2038 The accompanying notes are an integral part of these financial statements. www.brownadvisoryfunds.com 53 Brown Advisory Mortgage Securities Fund Schedule of Investments December 31, 2013 (Unaudited) Par Value/Shares Security Description Rate Maturity Value $ Mortgage Backed Securities — (Continued) GNMA REMIC Trust, Series 2006-63 % 03/16/2038 GNMA REMIC Trust, Series 2011-121# % 03/16/2043 GNMA REMIC Trust, Series 2012-44 % 08/16/2043 GNMA REMIC Trust, Series 2011-126 % 01/16/2045 GNMA REMIC Trust, Series 2013-17 % 01/16/2049 Total Mortgage Backed Securities (Cost $52,102,734) Municipal Bonds — 11.8% Delaware State Housing Authority Callable 1/1/2021 @ 100^ % 12/01/2041 Illinois Housing Development Authority Callable 1/1/2023 @ 100^ % 06/01/2043 Minnesota Housing Finance Agency Callable 1/1/2023 @ 100^ % 09/01/2041 Missouri Housing Development Commission Callable 11/1/2019 @ 100^ % 11/01/2040 New Mexico State Mortgage Finance Authority Callable 6/1/2023 @ 100^ % 07/01/2043 Virginia State Housing Development Authority Homeownership Tax Mortgage Bonds % 08/25/2042 Total Municipal Bonds (Cost $14,658,396) Asset Backed Securities — 6.3% Ally Master Owner Trust 2012-4, Series A % 07/15/2019 Fannie Mae Connecticut Avenue Securities CO1 M1# % 10/25/2023 Ford Credit Floorplan Master Owner Trust 2013-1, Series C % 01/15/2018 SLM Student Loan Trust 2007-1, Series 2007-1# % 01/25/2022 Total Asset Backed Securities (Cost $7,821,400) Short-Term Investments — 44.8% Money Market Funds — 44.8% DWS Cash Account Trust — Government & Agency Securities Portfolio, 0.03%* Total Short-Term Investments (Cost $56,013,231) Total Investments — 104.6% (Cost $130,595,761) Liabilities in Excess of Other Assets — (4.6)% ) NET ASSETS — 100.0% $ PORTFOLIO HOLDINGS % of Net Assets Money Market Funds 44.8% Mortgage Backed Securities 41.7% Municipal Bonds 11.8% Asset Backed Securities 6.3% Other Assets and Liabilities (4.6)% 100.0% ^ Continuously callable with 30 days notice. # Variable rate security.Rate disclosed is as of December 31, 2013. * Annualized seven-day yield as of December 31, 2013. The accompanying notes are an integral part of these financial statements. www.brownadvisoryfunds.com 54 Statements of Assets and Liabilities December 31, 2013 (Unaudited) BROWN BROWN BROWN BROWN ADVISORY ADVISORY ADVISORY ADVISORY GROWTH VALUE FLEXIBLE SMALL-CAP EQUITY EQUITY EQUITY GROWTH FUND FUND FUND FUND ASSETS Investments: Total investments, at cost $ Net unrealized appreciation (depreciation) Total investments, at market value Cash — — Receivables: Investment securities sold — — Fund shares sold Interest and dividends Prepaid expenses and other assets Total Assets LIABILITIES Payables: Investment securities purchased — Fund shares redeemed Accrued Liabilities: Investment advisory fees, net Administration, accounting, and transfer agent fees Custodian fees Service fees Business management fees Distribution fees Other liabilities Total Liabilities NET ASSETS $ COMPONENTS OF NET ASSETS Paid-in capital $ Undistributed (Accumulated) net investment income (loss) ) ) Accumulated net realized gain (loss) ) ) Unrealized appreciation (depreciation) on investments Unrealized appreciation (depreciation) on foreign receivables — — 13 — NET ASSETS $ COMPUTATION OF NET ASSET VALUE Institutional Shares: Net assets $ Shares outstanding (unlimited shares authorized) Net asset value per share $ Investor Shares: Net assets $ Shares outstanding (unlimited shares authorized) Net asset value per share $ Advisor Shares: Net assets $ Shares outstanding (unlimited shares authorized) Net asset value per share $ The accompanying notes are an integral part of these financial statements. www.brownadvisoryfunds.com 55 Statements of Assets and Liabilities December 31, 2013 (Unaudited) BROWN BROWN BROWN ADVISORY BROWN ADVISORY ADVISORY SMALL-CAP ADVISORY MARYLAND INTERMEDIATE FUNDAMENTAL OPPORTUNITY BOND INCOME VALUE FUND FUND FUND FUND ASSETS Investments: Total investments, at cost $ Net unrealized appreciation (depreciation) ) Total investments, at market value Receivables: Investment securities sold — Fund shares sold — Interest and dividends Prepaid expenses and other assets Total Assets LIABILITIES Payables: Investment securities purchased — — — Fund shares redeemed Distributions — — — Accrued Liabilities: Investment advisory fees, net Administration, accounting, and transfer agent fees Custodian fees Service fees Business management fees Distribution fees — — Other liabilities Total Liabilities NET ASSETS $ COMPONENTS OF NET ASSETS Paid-in capital $ Undistributed (Accumulated) net investment income (loss) ) ) — ) Accumulated net realized gain (loss) Unrealized appreciation (depreciation) on investments ) NET ASSETS $ COMPUTATION OF NET ASSET VALUE Institutional Shares: Net assets $ $
